        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 1 of 198
 Case:07-20244-MJK Doc#:154 Filed:09/25/08 Entered:09/25/08 13:24:59 Page:1 of 8


                             UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF GEORGIA
                                   BRUNSWICK DIVISION

IN RE:                              :                     CASE NO: 07-20244-JSD
                                    :                     CHAPTER: 7
                                    :
MARVIN B. SMITH, III                :
SHARON H. SMITH                     :
      Debtors                       :
---------------------------------- --                     ----------------------------------
COUNTRYWIDE HOME LOANS, INC. AS     :
SERVICING AGENT FOR HSBC BANK       :
USA, NATIONAL ASSOCIATION AS        :
TRUSTEE FOR THE HOLDERS OF BCAP     :
LLC TRUST 2006-AA2,                 :
      Movant,                       :
                                    :                     CONTESTED MATTER
vs.                                 :
                                    :
MARVIN B. SMITH, III                :
SHARON H. SMITH                     :
R. MICHAEL SOUTHER, Trustee         :
      Respondents.                  :

                       MOTION FOR RELIEF FROM AUTOMATIC STAY

       Comes now COUNTRYWIDE HOME LOANS, INC. as servicing agent for HSBC Bank USA,

National Association as Trustee For The Holders of BCAP LLC Trust 2006-AA2, its successors or

assigns, a secured creditor of the above-named Debtors, and respectfully shows the Court as follows:

                                                     1.

       Marvin B. Smith, III and Sharon H. Smith, hereinafter known as Debtors, filed a Petition for

Relief under 11 U.S.C. Chapter 11 on April 2, 2007, which was converted to a Chapter 7 on May 8,

2008, and are therefore subject to the jurisdiction of this Court.

                                                     2.

       This Court has jurisdiction over this Motion pursuant to 11 U.S.C. §362.

                                                     3.




                                                                                                       57
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 2 of 198
 Case:07-20244-MJK Doc#:154 Filed:09/25/08 Entered:09/25/08 13:24:59 Page:2 of 8


       COUNTRYWIDE HOME LOANS, INC. as servicing agent for HSBC Bank USA, National

Association as Trustee For The Holders of BCAP LLC Trust 2006-AA2, its successors or assigns,

hereinafter known as Movant, is a secured creditor of Debtors pursuant to a Note and Deed to Secure

Debt. The mortgage is evidenced by a Promissory Note executed by Marvin S. Smith III and Sharon

H. Smith, dated August 7, 2006, in the original principal amount of $1,767,500.00. The mortgage

Promissory Note is secured by a Deed to Secure Debt executed by Marvin B Smith, III and Sharon H

Smith, dated August 7, 2006, which conveys certain property located in Glynn County, Georgia, now

or formerly known as 311 10th Street, Unit# B, Saint Simons Island, GA 31522. Said Deed to Secure

Debt is recorded in Deed Book 2026, Page 174, Glynn County, Georgia Records.

                                                 4.

       Movant affirmatively alleges that Debtors failed to maintain the monthly mortgage payments to

Movant. As of the date of the filing of this Motion there is an arrearage deficiency of $193,225.79.

This figure is comprised of April, 2007 through September, 2007 Regular Mortgage Payments (6 at

$10,678.66) totaling $64,071.96, October, 2007 through June, 2008 Regular Mortgage Payments (9 at

$10,678.65) totaling $96,107.85, July, 2008 through September, 2008 Regular Mortgage Payments (3

at $10,678.66) totaling $32,035.98, Property Inspections of $210.00, and Bankruptcy Fees and Costs of

$800.00.

                                                 5.

       Movant shows that the total debt owing on this loan is approximately $1,960,725.79 and that

the fair market value of this property is $2,000,000.00 pursuant to Glynn County Tax Assessor. There

is a second mortgage held by Countrywide Home Loans in the approximate amount of $309,886.00 for

a total of approximately $2,270,611.79 owing against the property. Movant further alleges that there

appears to be little or no equity in Movant's secured property. Since the have not made a direct




                                                                                                        58
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 3 of 198
 Case:07-20244-MJK Doc#:154 Filed:09/25/08 Entered:09/25/08 13:24:59 Page:3 of 8


payment to Movant in approximately eighteen (18) months, Movant's security interest in said property

is not adequately protected.

                                                    6.

             Pursuant to 11 U.S.C. §362, Movant is entitled to a termination of the Automatic Stay

   with respect to its secured property, for cause, since the lack of adequate protection exists.

             WHEREFORE MOVANT PRAYS:

                    (a)    That the Automatic Stay entered by this Honorable Court

   pursuant to 11 U.S.C. §362 be modified so as to permit the Movant to exercise its right to

   foreclose its secured property under the terms of its Note and Deed to Secure Debt;

                    (b)    That the Movant's secured property be abandoned as property of the

   estate;

                    (c)    That the Order lifting the stay waive the ten day stay provision as

   prescribed by Bankruptcy Rule 4001(a)(3); and

                    (d)    For such other and further relief as this Court deems just and proper.

                    (d)    For such other and further relief as this Court deems just and proper.

                                                         ADORNO & YOSS LLC
                                                         /s/ Lisa F. Caplan
                                                         Lisa F. Caplan
                                                         Attorney for COUNTRYWIDE
                                                         GA. State Bar No. 001304
   Adorno & Yoss LLC
   Two Midtown Plaza, Suite 1500
   1349 West Peachtree Street
   Atlanta, GA 30309
   (888) 890-5309
   lcaplan@adorno.com




                                                                                                       59
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 4 of 198
Case:07-20244-MJK Doc#:154 Filed:09/25/08 Entered:09/25/08 13:24:59 Page:4 of 8




                                                                                  60
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 5 of 198
Case:07-20244-MJK Doc#:154 Filed:09/25/08 Entered:09/25/08 13:24:59 Page:5 of 8




                                                                                  61
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 6 of 198
Case:07-20244-MJK Doc#:154 Filed:09/25/08 Entered:09/25/08 13:24:59 Page:6 of 8




                                                                                  62
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 7 of 198
Case:07-20244-MJK Doc#:154 Filed:09/25/08 Entered:09/25/08 13:24:59 Page:7 of 8




                                                                                  63
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 8 of 198
Case:07-20244-MJK Doc#:154 Filed:09/25/08 Entered:09/25/08 13:24:59 Page:8 of 8




                                                                                  64
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 9 of 198
Case:07-20244-MJK Doc#:174 Filed:11/12/08 Entered:11/12/08 16:48:42 Page:1 of 3
                                                                     FILED
                                                                Samuel L. Kay, Clerk
                                                           United States Bankruptcy Court
                                                                 Brunswick, Georgia
                                                                           . pm, Nov 12, 2008
                                                           By jbergen at 4:42




                                                                                       65
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 10 of 198
Case:07-20244-MJK Doc#:174 Filed:11/12/08 Entered:11/12/08 16:48:42 Page:2 of 3




                 10th




                                                                                  66
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 11 of 198
Case:07-20244-MJK Doc#:174 Filed:11/12/08 Entered:11/12/08 16:48:42 Page:3 of 3




                                                                                  67
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 12 of 198
Case:07-20244-MJK Doc#:192 Filed:04/15/09 Entered:04/15/09 16:15:39 Page:1 of 26




                                                                                   68
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 13 of 198
Case:07-20244-MJK Doc#:192 Filed:04/15/09 Entered:04/15/09 16:15:39 Page:2 of 26




                                                                                   69
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 14 of 198
Case:07-20244-MJK Doc#:192 Filed:04/15/09 Entered:04/15/09 16:15:39 Page:3 of 26




                                                                                   70
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 15 of 198
Case:07-20244-MJK Doc#:192 Filed:04/15/09 Entered:04/15/09 16:15:39 Page:4 of 26




                                                                                   71
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 16 of 198
Case:07-20244-MJK Doc#:192 Filed:04/15/09 Entered:04/15/09 16:15:39 Page:5 of 26




                                                                                   72
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 17 of 198
Case:07-20244-MJK Doc#:192 Filed:04/15/09 Entered:04/15/09 16:15:39 Page:6 of 26




                                                                                   73
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 18 of 198
Case:07-20244-MJK Doc#:192 Filed:04/15/09 Entered:04/15/09 16:15:39 Page:7 of 26




                                                                                   74
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 19 of 198
Case:07-20244-MJK Doc#:192 Filed:04/15/09 Entered:04/15/09 16:15:39 Page:8 of 26




                                                                                   75
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 20 of 198
Case:07-20244-MJK Doc#:192 Filed:04/15/09 Entered:04/15/09 16:15:39 Page:9 of 26




                                                                                   76
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 21 of 198
Case:07-20244-MJK Doc#:192 Filed:04/15/09 Entered:04/15/09 16:15:39 Page:10 of 26




                                                                                    77
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 22 of 198
Case:07-20244-MJK Doc#:192 Filed:04/15/09 Entered:04/15/09 16:15:39 Page:11 of 26




                                                                                    78
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 23 of 198
Case:07-20244-MJK Doc#:192 Filed:04/15/09 Entered:04/15/09 16:15:39 Page:12 of 26




                                                                                    79
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 24 of 198
Case:07-20244-MJK Doc#:192 Filed:04/15/09 Entered:04/15/09 16:15:39 Page:13 of 26




                                                                                    80
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 25 of 198
Case:07-20244-MJK Doc#:192 Filed:04/15/09 Entered:04/15/09 16:15:39 Page:14 of 26




                                                                                    81
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 26 of 198
Case:07-20244-MJK Doc#:192 Filed:04/15/09 Entered:04/15/09 16:15:39 Page:15 of 26




                                                                                    82
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 27 of 198
Case:07-20244-MJK Doc#:192 Filed:04/15/09 Entered:04/15/09 16:15:39 Page:16 of 26




                                                                                    83
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 28 of 198
Case:07-20244-MJK Doc#:192 Filed:04/15/09 Entered:04/15/09 16:15:39 Page:17 of 26




                                                                                    84
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 29 of 198
Case:07-20244-MJK Doc#:192 Filed:04/15/09 Entered:04/15/09 16:15:39 Page:18 of 26




                                                                                    85
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 30 of 198
Case:07-20244-MJK Doc#:192 Filed:04/15/09 Entered:04/15/09 16:15:39 Page:19 of 26




                                                                                    86
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 31 of 198
Case:07-20244-MJK Doc#:192 Filed:04/15/09 Entered:04/15/09 16:15:39 Page:20 of 26




                                                                                    87
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 32 of 198
Case:07-20244-MJK Doc#:192 Filed:04/15/09 Entered:04/15/09 16:15:39 Page:21 of 26




                                                                                    88
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 33 of 198
Case:07-20244-MJK Doc#:192 Filed:04/15/09 Entered:04/15/09 16:15:39 Page:22 of 26




                                                                                    89
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 34 of 198
Case:07-20244-MJK Doc#:192 Filed:04/15/09 Entered:04/15/09 16:15:39 Page:23 of 26




                                                                                    90
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 35 of 198
Case:07-20244-MJK Doc#:192 Filed:04/15/09 Entered:04/15/09 16:15:39 Page:24 of 26




                                                                                    91
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 36 of 198
Case:07-20244-MJK Doc#:192 Filed:04/15/09 Entered:04/15/09 16:15:39 Page:25 of 26




                                                                                    92
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 37 of 198
Case:07-20244-MJK Doc#:192 Filed:04/15/09 Entered:04/15/09 16:15:39 Page:26 of 26




                                                                                    93
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 38 of 198
Case:07-20244-MJK Doc#:192-1 Filed:04/15/09 Entered:04/15/09 16:15:39 Page:1 of 1


                IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA

     In re:

     Marvin B. Smith, III and                                  Chapter 7
     Sharon H. Smith,
                   Debtors,                                    Case No. 07-20244-JSD

     Countrywide Home Loans, Inc.
     As Servicing Agent for
     HSBC Bank USA,
     National Association as
     Trustee for the Holders of                                CONTESTED
     BCAP LLC Trust 2006-AA2                                    MATTER
                    Movant,

     MA



     Marvin B. Smith, III and
     Sharon H. Smith,
     R. Michael Souther, Trustee,
                   Defendants.


          ORDER ON MOTION TO VACATE CONSENT ORDER MODIFYING
                           AUTOMATIC STAY


            After consideration of the Motion of Debtors, Marvin B. Smith and Sharon H.
     Smith, to vacate this Court's Consent Order Modifying Automatic Stay,

              IT IS ORDERED, that the Consent Order dated November 10, 2009 is vacated.

              This       __day of                             ,2009.




                                                       John S. Dalis
                                                       U.S. Bankruptcy Judge




                                                                                          94
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 39 of 198
Case:07-20244-MJK Doc#:194 Filed:04/17/09 Entered:04/17/09 12:57:16 Page:1 of 5




                                                                                  95
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 40 of 198
Case:07-20244-MJK Doc#:194 Filed:04/17/09 Entered:04/17/09 12:57:16 Page:2 of 5




                                                                                  96
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 41 of 198
Case:07-20244-MJK Doc#:194 Filed:04/17/09 Entered:04/17/09 12:57:16 Page:3 of 5




                                                                                  97
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 42 of 198
Case:07-20244-MJK Doc#:194 Filed:04/17/09 Entered:04/17/09 12:57:16 Page:4 of 5




                                                                                  98
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 43 of 198
Case:07-20244-MJK Doc#:194 Filed:04/17/09 Entered:04/17/09 12:57:16 Page:5 of 5




                                                                                  99
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 44 of 198
Case:07-20244-MJK Doc#:203 Filed:05/28/09 Entered:05/29/09 14:44:52 Page:1 of 23




                                                                               100
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 45 of 198
Case:07-20244-MJK Doc#:203 Filed:05/28/09 Entered:05/29/09 14:44:52 Page:2 of 23




                                                                               101
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 46 of 198
Case:07-20244-MJK Doc#:203 Filed:05/28/09 Entered:05/29/09 14:44:52 Page:3 of 23




                                                                               102
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 47 of 198
Case:07-20244-MJK Doc#:203 Filed:05/28/09 Entered:05/29/09 14:44:52 Page:4 of 23




                                                                               103
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 48 of 198
Case:07-20244-MJK Doc#:203 Filed:05/28/09 Entered:05/29/09 14:44:52 Page:5 of 23




                                                                               104
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 49 of 198
Case:07-20244-MJK Doc#:203 Filed:05/28/09 Entered:05/29/09 14:44:52 Page:6 of 23




                                                                               105
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 50 of 198
Case:07-20244-MJK Doc#:203 Filed:05/28/09 Entered:05/29/09 14:44:52 Page:7 of 23




                                                                               106
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 51 of 198
Case:07-20244-MJK Doc#:203 Filed:05/28/09 Entered:05/29/09 14:44:52 Page:8 of 23




                                                                               107
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 52 of 198
Case:07-20244-MJK Doc#:203 Filed:05/28/09 Entered:05/29/09 14:44:52 Page:9 of 23




                                                                               108
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 53 of 198
Case:07-20244-MJK Doc#:203 Filed:05/28/09 Entered:05/29/09 14:44:52 Page:10 of 23




                                                                                109
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 54 of 198
Case:07-20244-MJK Doc#:203 Filed:05/28/09 Entered:05/29/09 14:44:52 Page:11 of 23




                                                                                110
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 55 of 198
Case:07-20244-MJK Doc#:203 Filed:05/28/09 Entered:05/29/09 14:44:52 Page:12 of 23




                                                                                111
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 56 of 198
Case:07-20244-MJK Doc#:203 Filed:05/28/09 Entered:05/29/09 14:44:52 Page:13 of 23




                                                                                112
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 57 of 198
Case:07-20244-MJK Doc#:203 Filed:05/28/09 Entered:05/29/09 14:44:52 Page:14 of 23




                                                                                113
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 58 of 198
Case:07-20244-MJK Doc#:203 Filed:05/28/09 Entered:05/29/09 14:44:52 Page:15 of 23




                                                                                114
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 59 of 198
Case:07-20244-MJK Doc#:203 Filed:05/28/09 Entered:05/29/09 14:44:52 Page:16 of 23




                                                                                115
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 60 of 198
Case:07-20244-MJK Doc#:203 Filed:05/28/09 Entered:05/29/09 14:44:52 Page:17 of 23




                                                                                116
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 61 of 198
Case:07-20244-MJK Doc#:203 Filed:05/28/09 Entered:05/29/09 14:44:52 Page:18 of 23




                                                                                117
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 62 of 198
Case:07-20244-MJK Doc#:203 Filed:05/28/09 Entered:05/29/09 14:44:52 Page:19 of 23




                                                                                118
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 63 of 198
Case:07-20244-MJK Doc#:203 Filed:05/28/09 Entered:05/29/09 14:44:52 Page:20 of 23




                                                                                119
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 64 of 198
Case:07-20244-MJK Doc#:203 Filed:05/28/09 Entered:05/29/09 14:44:52 Page:21 of 23




                                                                                120
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 65 of 198
Case:07-20244-MJK Doc#:203 Filed:05/28/09 Entered:05/29/09 14:44:52 Page:22 of 23




                                                                                121
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 66 of 198
Case:07-20244-MJK Doc#:203 Filed:05/28/09 Entered:05/29/09 14:44:52 Page:23 of 23




                                                                                122
               Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 67 of 198
                                                                          FlLjj
        Case:07-20244-MJK Doc#:206 Filed:07/16/09 Entered:07/16/09 08:57:37 Page:1 of 16



                                                                           10
                             IN THE UNITED STATES BANKRUPTCY COURT
                                                                      r:ic i     COJrT
                                              FOR THE

                                  SOUTHERN DISTRICT OF GEORGIA
                                       Brunswick Division


            IN RE:                                         CHAPTER 7 CASE
            MARVIN B. SMITH, ITT                           NUMBER 07-20244
            SHARON H. SMITH                    1
                  Debtors

            COUNTRYWIDE HOME LOANS, INC.
            AS SERVICING AGENT FOR
            HSBC BANK USA,
            NATIONAL ASSOCIATION AS
            TRUSTEE FOR THE HOLDERS OF
            BCAP LLC TRUST 2006-AA2

                  Credi tor/Movant

            vs.

            MARVIN B. SMITH, 111
            SHARON H. SMITH

            and

            R. MICHAEL SOUTHER
            Chapter 7 Trustee

                  Respondents



                        ORDER DENYING MOTION TO VACATE CONSENT ORDER

                       This matter is before me on the Motion to Vacate

            Consent Order Modifying Automatic Stay ("Motion") filed pro se by

            Debtors Marvin B. Smith, 111, and Sharon H. Smith. The Smiths



.A() 72,\
(Rev, 82
                                                                                           123
                Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 68 of 198
         Case:07-20244-MJK Doc#:206 Filed:07/16/09 Entered:07/16/09 08:57:37 Page:2 of 16




              seek to undo an agreement they negotiated, through counsel, with

              the case trustee and Countrywide Home Loans, Inc., concerning the

              Smiths' condominium at 311 10th Street, Unit JIB, St. Simons

              Island, Georgia ("Condominium"). The Motion is denied, because

              the Smiths failed to establish any basis for a grant of relief.



                                                    BACKGROUND


                               The Smiths are a retired couple whose livelihood once

              consisted of the buying and re-selling of exclusive residential

              properties. The Smiths borrowed millions of dollars to finance

              these speculative purchases; and when the real estate market

              began its now-record-breaking plunge, the Smiths were left

              holding properties they were unable to sell, securing promissory

              notes they were unable to pay. Accordingly, the Smiths engaged

              counsel and on April 2, 2007, filed this bankruptcy case under

              chapter 11 of the Bankruptcy Code.

                               In addition to the petition, the Smiths filed required

              documents that included a schedule of creditors holding secured

              claims. (See Dkt. li 1, Schedule D, 32.)' This schedule listed

              Countrywide as the holder of two secured claims totaling almost

              $2.1 million for first and second mortgages on the Condominium.

                      1
                          All docket and claims register citations refer to the record in this
              case.




  AO 72\                                                  2
(Rev. 8/82)
                                                                                                 124
                Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 69 of 198
         Case:07-20244-MJK Doc#:206 Filed:07/16/09 Entered:07/16/09 08:57:37 Page:3 of 16




              (Id.) Countrywide later filed two proofs of claim as holder of

              the security deeds for the claims the Smiths had scheduled. (See

              Claims Register # 9-1; # 10-1.) Attached to each proof of claim

              was one page showing an itemized payoff balance and one

              photocopied page from a security instrument that did not

              reference Countrywide in any capacity. The Smiths did not object

              to either of the proofs of claim; and their schedules indicate

              that they did not dispute the debt.

                         Months passed, and it became clear that the Smiths

              could not maintain a case under chapter 11. Accordingly, a

              hearing was set for May 8, 2008, to show cause why the case

              should not be converted to a case under chapter 7, "due to

              [D]ebtors' failure to file a disclosure statement and plan and

              continued diminution of the estate." (Dkt. # 106, Order and

              Notice to Show Cause Why Case Should Not Be Converted.) At the

              close of the hearing, 1 ordered the case converted to a case

              under chapter 7. (Dkt. il 109, Order.)

                         Four months after the conversion, in September 2008,

              Countrywide filed a motion for relief from the automatic stay, 11

              U.S.C. § 362, asserting a lack of adequate protection based on

              approximately eighteen months of missed payments and the fact

              that the Smiths appeared to have little to no equity in the




  AO 72A
                                                   3
(Rev. 8182)                                                                                 125
                Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 70 of 198
         Case:07-20244-MJK Doc#:206 Filed:07/16/09 Entered:07/16/09 08:57:37 Page:4 of 16




              Condominium. (Dkt.      154, Mot. for Relieftrom Automatic Stay.)

              In its motion for relief, Countrywide represented itself both

              generally and in connection specifically with the first-priority

              lien "as servicing agent for HSBC Bank USA, National Association

              as Trustee For The Holders of BCAP LLC Trust 2006-AA2, its

              successors or assigns." (Id. introductory paragraph; ¶ 3.) The

              second-priority lien was referred to as "a second mortgage held

              by Countrywide Home Loans." (Id. ¶ 5.)

                        Attached to the motion for relief were copies of (1)

              the first three pages of a fourteen-page security instrument (the

              first page of which was also attached to the proof of claim for

              the first-priority lien) file-stamped by the Glynn County Clerk's

              Office, referencing a promissory note in the amount of

              $1,767,500, showing Marvin B. Smith, 111, and Sharon H. Smith as

              "Borrower" and Synovus Mortgage Corporation as "Lender"; (2) the

              final page of what appears to be the same security instrument,

              showing the signatures of Marvin B. Smith, 111, and Sharon H.

              Smith; and (3) an "Exhibit A," again apparently part of the same

              security instrument, describing a parcel of real property in part

              as "Unit B, of Enchantment by the Sea Condominium." (Id.)

                        Countrywide's motion for relief was set for hearing on

              November 6, 2008. By then, however, the parties had agreed to




  AO 72A
                                                   4
(Rev. 8/82)
                                                                                        126
                Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 71 of 198
         Case:07-20244-MJK Doc#:206 Filed:07/16/09 Entered:07/16/09 08:57:37 Page:5 of 16




              submit a negotiated resolution; and on November 10, 2008, 1

              signed the Consent Order that the Smiths now seek to have

              vacated. (Dkt. 4 174, Consent Order Modifying Automatic Stay.)

                        According to the Consent Order, the Trustee could

              market the Condominium for a period of 180 days--roughly, six

              months. (Id.) If the Trustee could not find a buyer for the

              Condominium by May 5, 2009, the automatic stay would be lifted

              without further hearing, and Countrywide could proceed with its

              state law remedies, .including conducting a foreclosure sale.

              (Id.) Counsel for Countrywide prepared and submitted the Consent

              Order, which was consented to by the Smiths through their

              attorney and was unopposed by the chapter 7 Trustee. (Id.)

                        Three weeks before May 5, 2009, no buyer had

              materialized. The Smiths, acting pro se, moved for relief under

              F.R.C.P. 60(b).



                                             DISCUSSION

                        Rule 60 of the Federal Rules of Civil Procedure, made

              applicable in adversary proceedings by Rule 9024 of the Federal

              Rules of Bankruptcy Procedure, provides the following grounds for

              relief from a final judgment, order, or proceeding:

                   (1) mistake,      inadvertence,     surprise, or excusable
                   neglect;



  AO 72i\
                                                   5
(Rev. 8182)
                                                                                        127
                Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 72 of 198
         Case:07-20244-MJK Doc#:206 Filed:07/16/09 Entered:07/16/09 08:57:37 Page:6 of 16




                       (2) newly discovered evidence that, with reasonable
                       diligence, could not have been discovered in time to
                       move for a new trial under Rule 59(b);

                       (3) fraud . . . , misrepresentation, or misconduct by
                       an opposing party;

                       (4) the judgment is void;

                       (5) the judgment has been satisfied, released or
                       discharged; it is based on an earlier judgment that has
                       been reversed or vacated; or applying it prospectively
                       is no longer equitable; or

                       (6) any other reason that justifies relief.

               F.R.C.P. 60(b) (1)-(6). The extraordinary remedy provided under

               Rule 60(b) is reserved for litigants who show exceptional

               circumstances that outweigh the federal courts' deep-rooted policy

               favoring the finality of judgements. McHale v. Huff (In re Huff),

               118 E.R. 146, 148 (l3ankr. S.D. Fla. 1990) (citing Travelers Indem.

               Co. v. Gore, 761 F.2d 1549, 1551 (11th Cir. 1985); Tucker v.

               Commonwealth Land Title Ins. Co., 800 F.2d 1054, 1056 (lith Cir.

               1986)

                            In addition to favoring finality, the law generally

               favors settlement. Schering-Plough Corp. v. FTC, 402 E'.3d 1056,

               1072 (11th Cir. 2005) . Settlements are favored especially in

               bankruptcy cases, because "the prompt resolution of claims and

               disputes makes the compromise of claims of particular importance."

               Huff, 118 B.R. at 148 (citation omitted).



>.i() 72A                                          6
(I(rv. 8182)
                                                                                            128
               Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 73 of 198
        Case:07-20244-MJK Doc#:206 Filed:07/16/09 Entered:07/16/09 08:57:37 Page:7 of 16




                       Rule 60(b) is not designed to afford relief to a party

             who has voluntarily submitted to a negotiated agreement. See

             Nemaizer v. Baker, 793 F.2d 58, 63 (2d Cir. 1986) . Accordingly,

             "courts have repeatedly denied efforts by litigants to sidestep

             consensual resolutions by resort to Rule 60(b)." In re AMC Realty

             Corp., 270 B.R. 132, 145 (Bankr. S.D.N.Y. 2001). When a party has

             agreed to a settlement, the burden required for relief under Rule

             60(b) is heavier than if the dispute had been litigated on the

             merits. Nemaizer, 792 F.2d at 63.

                       A consent order 15 a negotiated agreement and thus

             should be construed as a contract. United States v. ITT Cont'l

             Baking Co., 420 U.S. 223, 236 (1975). A oarty who enters into a

             consent order has waived the right to litiqate the issues; and

             consistent with the law of contracts, the conditions under which

             that waiver was given must be respected. United States v. Armour &

             Co., 402 U.S. 673, 682 (1971). A settlement "will rarely be set

             aside absent fraud, collusion, mistake or other such factors as

             would undo a contract." Bradlees Stores, Inc. v. St. Paul Fire &

             Marine Ins. Co. (In re Bradlees Stores, Inc.), 291 B.R. 307, 311

             (Bankr. S.D.N.Y. 2003). Clear and convincing evidence 15 required

             to prove fraud, misrepresentation, or other misconduct under Rule

             60(b)(3). Frederick v. Kirby Tankships, inc., 205 F.3d 1277, 1287




 AO 72A                                           7
Rev. 8/82)                                                                                 129
               Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 74 of 198
        Case:07-20244-MJK Doc#:206 Filed:07/16/09 Entered:07/16/09 08:57:37 Page:8 of 16




             (11th Cir. 2000)

                        Here, the Smiths argue that the Consent Order should be

             vacated under Rule 60(b)(1), (3), (4), and (6). None of their

             arguments, however, demonstrate any ground for the extraordinary

             relief that they seek. The Smiths in essence agreed to a contract,

             and they are bound by its terms.



                                      Rule 60(b) (1) - Mistake.

                        The Smiths assert two mistakes under Rule 60(b) (1).

             First, they argue mistake of counsel, stating that they were not

             aware that the Consent Order granted stay relief. Second, they

             argue my mistake in signing the Consent Order. 2 Neither of these

             arguments establishes any basis for relief under Rule 60(b)(1).

                        "Mere dissatisfaction in hindsight with choices

             deliberately made by counsel is not grounds for finding the

             mistake, inadvertence, surprise or        excusable   neglect necessary to

             justify Rule 60(b) (1) relief." Nemaizer, 793 F.2d at 62 (citations

             omitted) . Here, the Smiths say they did not kncw"until after the

             fact" that they had agreed to stay relief as part of the Consent

             Order. (Dkt. Iff 203, Smiths' Supplemental Br. 8.) Whether the

                 2
                    The Smiths refer to the "entry" of the Consent Order as a mistake. (Dkt.
             it 192, Mot. 5.) It is clear, however, that they intended to reference my
             judicial act, not the ministerial act of the Clerk's office in docketing or
             "entering" the Consent Order.




  AO72A
                                                   8
(Kv. 8/82)                                                                                 130
                Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 75 of 198
         Case:07-20244-MJK Doc#:206 Filed:07/16/09 Entered:07/16/09 08:57:37 Page:9 of 16




              Smiths even read the Consent Order, however, is immaterial; they

              still are bound by the agreement their attorney signed.

                        Relief was similarly denied to debtors who sought to

              have a settlement order set aside in an adversary proceeding. See

              McHale v. Huff (In re Huff), 118 B.R. 146 (Bankr. S.D. Fla. 1990).

              The debtors there argued that their attorney had misrepresented to

              them that certain criminal matters were resolved by the settlement

              agreement. Id. at 147. The court concluded that the settlement

              agreement was binding and enforceable, noting that "Debtors freely

              chose their counsel and cannot thereafter avoid the consequences

              of their attorney's acts or omissions." Id. at 148. Likewise here,

              the Smiths freely chose their counsel. The Consent Order is thus

              binding and enforceable against them.

                        Moreover, no basis exists to vacate the Consent Order

              due to my purported mistake in signing it. The Smiths argue that

              this   "mistake"     was    a    result     of    Countrywide's      alleged

              misrepresentations under Rule 60 (b) (3) . The Smiths failed,

              however, to establish a basis for relief under Rule 60(b) (3), as

              ft.11y discussed immediately below. Consequently, there also is no

              basis on which to conclude that my signing of the Consent Order

              was a mistake under Rule 60(b)(1).




':.AO 72,\                                         9
(Rev. 8/82)                                                                                 131
              Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 76 of 198
      Case:07-20244-MJK Doc#:206 Filed:07/16/09 Entered:07/16/09 08:57:37 Page:10 of 16




                         Rule 60(b) (3) - Fraud, Misrepresentation.

                      The Smiths' primary argument under Rule 60(b) is that

           Countrywide fraudulently misrepresented itself as the real party

           in interest, both in its proofs of claim and its motion for relief

           from stay. This assertion is wholly without merit. First, when the

           Smiths agreed to the Consent Order, they waived the right to

           litigate the question of whether Countrywide is the real party in

           interest. Second, misrepresentation alone is not an adequate basis

           for relief.



             The Smiths Waived the Right to Object to Countrywide's Status
                             as the Real Party in Interest.

                      Rule 17 of the Federal Rules of Civil Procedure requires

           that an action "be prosecuted in the name of the real party in

           interest." F.R.C.P. 17(a)(1). 3 "[T]he designation of the real

           party in interest entails identifying the person who possesses the

           particular right sought to be enforced." Williams v. United Techs.

           Carrier Cor p ., :310 F. Supp. 2d 1002, 1009 (S.D. Ind. 2004) . This

           defense is not jurisdictional and may be deemed waived. Steger v.

           Gen. Elec. Co., 318 F'.3d 1066, 1080 (11th Cir. 2003).



                  Rule 17 of thc Federal Rules 01 Civil Procedure is made applicable iri
           bankruptcy adversary proceedings by Rule 7017 of the Federal Rules of
           Bankruptcy Procedure, which in turn is made applicable in contested rnatters by
            '.R.B.P. 9014cc).




.A() 72\                                         10
Rc%   2)                                                                                132
               Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 77 of 198
       Case:07-20244-MJK Doc#:206 Filed:07/16/09 Entered:07/16/09 08:57:37 Page:11 of 16




                        Here,    the Smiths argue that under Rule 17(a) (1),

            Countrywide was required to prove its status as the real party in

            interest with standing to move for relief frorn the automatic stay,

            whether as the owner of the notes or as the servicing agent;                  4   and

            that because Countrywide "presented no note, no assignment, and no

            servicing agreement" (Dkt. # 201, Smiths' Br. 8), Countrywide was

            not entitled to move for stay relief.

                        The Smiths are incorrect. Countrywide was not required

            to present any proof as to its status as the real party in

            interest, because the Smiths waived the right to demand proof when

            they agreed to the Consent Order. The Smiths could have objected

            to Countrywide's proofs of claim, but they did not. The Smiths

            also could have objected under Rule 17(a) (1) to the motion for

            relief from stay, but they did not. Instead, the Smiths agreed to

            the Consent. Order, thereby wai.ving any objection under Rule

            17(a)(1) to Countrywide's substantive right to enforce its claim.



               The Smiths Failed to Rely on the Alleged Misrepresentations.

                           The Smiths further argue that because Countrywide

                      The Smiths initially argued that only the owner of a note could be the
            real party in interest. on a motion for relief frorn stay, citing In re Hwang,
            396 B.R. 757 (Bankr. C.D. Cal. 2C08). They ap p eared to abandon this arqument,
            r-lo.,ze/e r , in light of thc binding authority o Greer     O'Dell, 30     3d  29'
              302 )llth Cir. 2002) (holding that a 1car, service!- Is a real party
            "wLh sanarg to coridut                the leLjaI affairs o tiie investor re a ing to
            the debt that it services")




.'M) 72i\                                           11
Rcv 82)                                                                                        133
                Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 78 of 198
        Case:07-20244-MJK Doc#:206 Filed:07/16/09 Entered:07/16/09 08:57:37 Page:12 of 16




             first represented itself in the proofs of claim as the holder of

             the security deed and later represented itself in the motion for

             relief as the servicing agent for the loan, one of these

             representations must be false. (Dkt. 11 203, Smiths' Supplemental

             Br. 7.) Misrepresentation alone, however, will not undo a

             contract; nor can misrepresentation alone establish a basis on

             which to vacate the Consent Order.

                        P party challenging a contract cn the ground of fraud or

             misrepresentation must establish not only the fact of a

             misrepresentation, but also the party's reliance on the

             misrepresentation. Fin. Sec. Assurance, Inc. v. Stephens, Inc.,

             500 E'.3d 1276 1 1289 (11th Cir. 2007) (applying Georgia law). To

             establish reasonable reliance, the party alleging fraud or

             misrepresentation must show that it exercised due diligence. Id.

                        The Smiths cannot establish that they exercised due

             diligence before agreeing to the Consent Order. Because every

             alleged misrepresentation was readily apparent on the face of the

             respective documents, due diligence required the Smiths to simply

             examine Countrywide's proofs of claim and moz.i.on for relief before

             agreeing to stay relief under the terms of the Consent Order. The

             Smiths' failure to object to Countrywide's proofs of claim or to

             its motion for relief indicates that the Smiths did not exercise




'.M)   72A
                                                  12
Rev. 8/82)
                                                                                        134
               Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 79 of 198
       Case:07-20244-MJK Doc#:206 Filed:07/16/09 Entered:07/16/09 08:57:37 Page:13 of 16




             the due diligence that would have revealed the obvious

             contradictions among these documents. The Smiths thus cannot show

             the reliance necessary to establish fraud or misrepresentation as

             a basis on which to vacate the Consent Order.



                                 Rule 60(b)4) - Void .Yudginent.

                       "Rule 60(b) (4) is the appropriate vehicle by which to

             attack jurisdictional defects of purported judgments." Hertz Cop

             v. Alamo Rent-A-Car, Inc., 16 F.3d 1126, 1130 (11th Cir. 1994)

             (citing 11 Charles Alan Wright & Arthur R. Miller, Federal

             Practice and Procedure § 2862) . A judgment is void only if it was

             rendered by a court that lacked jurisdiction or "acted in a manner

             inconsistent with due process of law." Arthur Andersen & Co. v.

             Ohio (In re Four Seasons Securities Laws Litigation), 502 F.2d

             834, 842 (10th Cir. 1974) (citing 11 Wright & Miller § 2862)

                       The Smiths argue that the Consent Order is void because

             Countrywide did not have standing to request relief from the

             automatic stay. (Dkt. It 192, Mot. 5.) It is unclear, however,

             whether the Smiths meant to argue that the Consent Order is void

             because Countrywide is not the real party in interest with

             standing under Rule 17; or whether the Consent Order is void

             because Countrywide lacks standing under the U.S. Constitution. In




  AO 72A
                                                 13
(Rcv. /82)
                                                                                       135
                Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 80 of 198
        Case:07-20244-MJK Doc#:206 Filed:07/16/09 Entered:07/16/09 08:57:37 Page:14 of 16




              either event, the argument is without merit.

                        As discussed above, an objection based on the "real

              party in interest" requirement under Rule 17 does not implicate

              the court's jurisdiction. Steger v. Gen. Elec. Co., 318 F.3d at

              1080. From a constitutional standpoint, however, "standing imports

              justiciability: whether the plaintiff has made out a case or

              controversy between himself and the defendant." In re Hwang, 396

              B.R. 757, 768 (l3ankr. C.D. Cal. 2008) (quoting Warth v. Seldin,

              422 U.S. 490, 498 (1975) (internal quotation marks omitted).

              Countrywide meets this "minimum constitutional mandate," id., in

              the motion for relief from stay. Consequently, the Consent Order

              is not void on the basis that Countrywide lacks standing.

                        Moreover, the Smiths cannot successfully argue that they

              were denied due process. A p arty who settles a dispute makes "a

              conscious choice, based on an informed weighing of the risks and

              benefits of further litigation, to forego the very procedures

              afforded to protect his right to due process." Schwartz v. United

              States, 976 F.2d 213, 217 (4th Cir. 1992) . The Smiths, through

              their attorney, agreed to the terms of the Consent Order, and they

              must now live with the consequences of that choice.




'A()   72A
                                                  14
(Rev. 8182)                                                                             136
              Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 81 of 198
      Case:07-20244-MJK Doc#:206 Filed:07/16/09 Entered:07/16/09 08:57:37 Page:15 of 16




                 Rule 60(b) (6) - Any Other Reason that Justifies Relief.

                        Rule 60(b) (6) is known as the "catch-all" provision,

            under which a movant may seek relief for a reason not included

            under the other subsections of the rule. Rice v. Ford Motor Co.,

            88 F.3d 914, 918 (11th Cir. 1996). Here, the Smiths argue that

            they will suffer irreparable injury if Countrywide is allowed to

            proceed with a foreclosure sale. (Dkt. If 203, Smiths' Supplemental

            Br. 8.) The Consent Order, however, only provided for the lifting

            of the automatic stay. The "irreparable injury" of foreclosure, as

            asserted by the Smiths, would flow from Countrywide's subsequent

            pursuit of its state law remedies, not from enforcement of the

            Consent Order. The Smiths thus have established no basis for

            relief under Rule 60(b) (6).


                                           CONCLUSION

                      In keeping with judicial policy favoring finality of

            judgments, 1 am reluctant to set aside orders generally. In

            keeping with judicial policy favoring settlements, 1 am

            especially reluctant to set aside consent orders.

                      Moreover, in bankruptcy cases particularly, the effects

            of a consent order extend beyond the parties who signed the

            agreement; other parties in interest adjust their expectations

            and strategies around prior orders to maximize their own return




                                                15
(Re. 8S2)
                                                                                      137
               Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 82 of 198
       Case:07-20244-MJK Doc#:206 Filed:07/16/09 Entered:07/16/09 08:57:37 Page:16 of 16




            in the case. For this reason, a party seeking to vacate a consent

            order entered into through counsel in a bankruptcy case bears an

            exceptionally heavy burden under Rule 60(b) . The Smiths have

            failed to carry this burden.

                       Additionally, the Smiths acting pro se have missed the

            point of the Consent Order. The Consent Order merely grants

            Countrywide relief from the automatic stay imposed in bankruptcy

            cases under 11 U.S.C. § 362. In agreeing to the Consent Order,

            the Smiths did not waive any rights that they may have under

            r.cnban:<ruptcy .Law.

                       IT IS THEREFORE ORDERED that the Motion to Vacate

            Consent Order Modifying Automatic Stay is DENIED. Countrywide

            Home Loans, Inc., as servicing agent for HSBC Bank USA, National

            Association as Trustee For The Holders of BCAP LLC Trust 2006-

            AA2, its successors, and assigns may proceed immediately with its

            state law remedies as to the property at 311 10th Street, Unit

            #B, St. Simons Island, Georgia; and by consenting to stay relief,

            the Smiths have not waived any sta'1aw remedies availabie to

            them.


                                                                   I   ^'-
                                                      JO H S. DALIS
                                                      Unfted States Bankruptcy Judge
            Dated 92 1Brunswick,
            this      Brunswick, Georgia,
                          of July, 2009.



'.A() 72A                                        16
(R%, 82)                                                                               138
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 83 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:1 of 38
                                                                               1


                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF GEORGIA
                                BRUNSWICK DIVISION


       IN RE:
       CHAPTER 13 BANKRUPTCY PETITION : TRANSCRIBED FROM
                                        ELECTRONIC RECORDING
                                        CASE NUMBER: 07-20244-JSD
       MARVIN B. SMITH, III and
       SHARON H. SMITH, Debtors
                                        Waycross, Georgia
                                        May 28, 2009


                         MOTION TO VACATE CONSENT ORDER

                       BEFORE THE HONORABLE JOHN S. DALIS

                         UNITED STATES BANKRUPTCY JUDGE



       APPEARANCES:

       FOR THE DEBTORS:
            SHARON H. SMITH (Pro Se)
            MARVIN B. SMITH
                                                                  >5,)
            P.O. Box 31306
            Sea Island, Georgia 31561
                                                                  r (I)
       BANKRUPTCY TRUSTEE:                                        -
                                                                                   I-
            R. MICHAEL SOOTHER                                                     P1
            P.O. Box 978
            Brunswick, Georgia 31521
            (912) 265-5544

       TRANSCRIBED BY:
            C. Joan Mobley
            Official Court Reporter, CCR-B1678, CVR
            801 Gloucester Street, Suite 207
            Brunswick, Georgia 31520
             (912) 280-1348




                                                                               139
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 84 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:2 of 38
                                                                               2




                                      INDEX

       Argument                         Page Number

          1.   Mr. Souther                 3
          2.   Mrs. Smith                  5
          3.   Mr. Strickland             16, 31.
          4.   Mr. Smith                  29
       Ruling of the Court                33




                                                                               140
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 85 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:3 of 38
                                                                                   3


   1                            PROCEEDINGS

   2              THE COURT: The next matter is 07-20244, Marvin and

   3   Sharon Smith. This is a Motion To Vacate Consent Order

   4   Modifying Automatic Stay filed by the Debtors Pro Se with

   5   response by Countrywide Home Loans.

   6              Let me note appearances.
   7              MR. STRICKLAND: Dennis Strickland for Countrywide,

   8   Your Honor.

   9              MR. SOUTHER: Your Honor, Mike Souther for the

 10 Trustee.

 11               MRS. SMITH: Sharon Smith, Pro Se for the Debtor.

 12               THE COURT: All right. Mrs. Smith, why should I

 13 vacate this order?

 14               MRS. SMITH: May I give you this?

 15               THE COURT: Yes, yes.
 16               Do you have copies for the lawyers here?

 17               MRS. SMITH: Yes, I do.

 18               THE COURT: Let me ask you, Mr. Souther, on behalf of

 19 the Trustee, do you have any interest one way or another in this

 20 matter, the outcome of this?

 21               MR. SOUTHER: Your Honor, not really. Let me just

 22 explain my position very briefly.

 23               My position, I have a different perspective or
 24 different interest, I believe, to protect than the Smiths so we




                                                                               141
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 86 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:4 of 38
                                                                                     4


   1 are not exactly in unison in this matter. I signed off on this

   2 order consenting to relief from stay at a date certain.

   3               THE COURT: Which has happened.
   4              MR. SOUTHER: Which has happened. And the idea was to

   5 give us time to try to sell the property. And the reason I did

   6 that, the reason I signed off on that at that point in time was
   7 this: I was presented with two proofs of claim, a first mortgage

   8 for about $1,858,000, a second mortgage for $330,000. I had

   9 copies of the security deeds and copy of the notes so in my

  10 estimation there was very little equity in the property,

  11 although it appeared on paper there may be a little bit of

  12 equity and signing off on that order gave us an opportunity to

  13 try to sell that property. That has not happened. The time has

  14 come under the terms of that order that relief from stay would

  15 be granted. I still do not think there is any equity in the

  16 property. The way that I was looking at this was even if I sold

  17 that property, the Smiths are arguing as to whether or not

  18 Countrywide has standing, et cetera, et cetera. From my

  19 perspective, if I tried to sell that property, at some point in

 20 time I was going to have to pay off whoever held the note.
 21               THE COURT: In order to transfer title you are going

 22 to have to pay somebody.

 23               MR. SOUTHER: Exactly, someone.
 24               THE COURT: I understand.




                                                                                   142
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 87 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:5 of 38
                                                                                   5


  1               MR. SOUTHER: Countrywide or whomever. So, again,

  2 from my perspective, there is no equity in the property. There

  3 are some valid liens on the property evidenced by two security

  4 deeds, so I have no interest in the outcome today.

  5               THE COURT: Thank you.

  6               MRS. SMITH: Basically, Your Honor, it is about

  7 standing. I do not think that Countrywide does have standing

  8 and I do not --

  9               THE COURT: Why not?

 10               MRS. SMITH: Okay. First, Countrywide misrepresented

 11 its identity ab initio. If you will look at Exhibit B that I

 12 just gave you.

 13               THE COURT: All right.

 14               MRS. SMITH: It is on November 18, 2008. Countrywide

 15 Homes filed the proof of claim, and if you will look at the

 16 attachment to it, page 2, it says, and I quote, "Claimant holds

 17 a first priority security deed on property located at 311 Tenth

 18 Street, Unit Number B, St. Simons Island, Georgia." The

 19 security deed attached to the motion for relief - I mean, this

 20 was for the proof of claim, names MERS as Grantee and the second

 21 page was omitted, thereby concealing from the Trustee debtor's
 22 counsel and this Court the fact that Movant is not the secured

 23 creditor of record. The note is missing and no documentation
 24 whatsoever was presented to indicate that debtor's note or deed




                                                                               143
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 88 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:6 of 38
                                                                                   6


   1 had been transferred to Countrywide. There is no assignment
   2 whatsoever presented with that.

   3              But then, now look at Exhibit A. On November 25th,

   4 2008, Countrywide Homes, Inc. became Countrywide Home Loans,

   5 Inc., as servicing agent for HSBC Bank USA National Association

   6 as Trustee for the holders of BCAP, LLC Trust 2006AA2 and then

   7 filed the motion for relief. Paragraph three of the motion says

   8 Countrywide Home Loans, Inc., as servicing agent for HSBC Bank

   9 USA National Association as Trustee for the holders of, the

  10 whole thing, its successors or assigns hereafter known as Movant

 11 is a secured creditor of debtors pursuant to a note and deed to

 12 secure debt. The mortgage is evidenced by a promissory note

 13 executed by Marvin S. Smith, III. It is supposed to be B.

 14 Smith, III and Sharon H. Smith, dated August 7, 2006 in the

 15 original principal amount of $1,767,500. The mortgage

 16 promissory note is secured by a deed to secure debt executed by
 17 Marvin B. Smith, III and Sharon H. Smith, dated August 7, 2006,

 18 which conveys certain property located in Glynn County, Georgia,
 19 now or formerly known as 311 Tenth Street, Unit B, St. Simons

 20 Island, Georgia 31522. Said deed to secure debt is recorded in

 21 the Deed Book 2026.

 22               Although Movant claims to be a secured creditor of

 23 debtors pursuant to a note and deed to secure debt, no note was
 24 attached. Security deed attached names MERS as Grantee and
 25 Synovis as Lender. No documentation was presented to indicate




                                                                               144
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 89 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:7 of 38
                                                                                     7



   1 Idebtor's note or deed had been transferred. No documentation

   2 was presented to indicate a servicing agreement with any

   3 principle. Movant states in their brief that we just got that

   4 debtor's brief is illogical and unintelligent and that

   5 Countrywide is a servicing agent and not required to prove up

   6 the original note. Number one, Country wide is the one who

   7 claimed ab initio that it holds the first priority security deed

   8 according to the claim. It claimed it was a holder. And then
   9 when it came for the relief of stay, it claims it is a servicer,

  10 thereby, requiring proof of such claim. If Countrywide was a
  11 servicing agent, it must have proved agency status and that the

  12 principle was the holder of the debtor's note. Even though it

  13 seems illogical and unintelligent to Movant, it is the law.

  14 Bankruptcy courts have followed the Uniform Commercial Code in

  15 regarding investors and lenders bankruptcy New Jersey 1994.

  16 Under the New Jersey Uniform Commercial Code promissory note is

  17 the instrument, security instrument which must be perfected by

  18 possession. Quoting the United States Bankruptcy Judge Samuel
  19 Buford, Article 3 governs negotiable instruments. It defines
  20 what a negotiable instrument is and defines how ownership of

  21 those pieces of paper is transferred. For the precise

  22 definition Code 3104A, an unconditional promise or order to pay

  23 a fixed amount of money with or without interest. The
  24 instrument may be either payable to order or bearer and payable
  25 on demand at a definite time with or without interest. Ordinary




                                                                                   145
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 90 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:8 of 38
                                                                                     8



   1 negotiable instruments include notes and drafts. Negotiable

   2 paper is transferred from the original payer by negotiation,

   3 Code 3-301, order paper must be endorsed. Bearer paper need

   4 only be delivered, 3-305. However, in either case the note to

   5 be endorsed, the person who asserts the status of the holder

   6 must be in possession of the instrument. Code 1-201, the

   7 original and subsequent transferees are referred to as holders.

   8 Holders who take with no notice of defect or default are called

   9 holders in due course and take free of many defenses. The

  10 U.C.C. says that a payment to a party entitled to enforce the

  11 instrument is sufficient to extinguish the obligation of the
  12 person obligated on the instrument. Clearly then, only a

  13 holder, a person in possession of a note, endorsed to it, or a

  14 holder of bearer paper may seek satisfaction or enforce rights

  15 in collateral such as real estate.

  16                Countrywide has failed to show a real party in

  17 interest and standing. Federal Rules of Civil Procedure 17, an

  18   I action   must be prosecuted in the name of the real party in

  19 interest. This rule is incorporated into the rules governing

  20 bankruptcy procedure in several ways. In regarding Wang

  21    (phonetic] Bankruptcy California 2008, Judge Buford has pointed

  22 out, for example, in a motion for relief of stay filed under

  23 federal rules of bankruptcy procedure, 4001, is a contested
  24 matter governed by federal rules of bankruptcy procedure 9014,
  25 which makes bankruptcy procedure 7017 applicable to such




                                                                                   146
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 91 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:9 of 38
                                                                                   9


   1 motions. Bankruptcy procedure 7017 is, of course, a restatement

   2 of 17. In regarding Wang, [phonetic] 396 Bankruptcy at 766, the

   3 real party in interest in a federal action to enforce a note,
   4 whether in bankruptcy court or federal district court, is the

   5 owner of the note. When the actual holder of the note is

   6 unknown, it is impossible, not difficult, but impossible to

   7 plead a cause of action in a federal court unless the Movant

   8 simply lies about the ownership of the note. Unless the name of

   9 the actual note holder can be stated, the very pleadings are

 10 defective, and I am quoting Judge Buford on that.

 11               No legal documentation presented at the time of the

 12 proof of claim was filed November 18, 2007 showed HSBC Bank USA

 13 or Countrywide as lender, grantee, or serving agent. There was

 14 no note presented on November 18, 2007. The security deed

 15 presented on November 18, 2007 showed MERS as grantee. The

 16 second page was missing and would have shown Synovus as lender.

 17 There was no assignment presented on November 18, 2008.

 18 Although it is irrelevant in light of the fact that Movant

 19 represented itself as holder ab initio, there was no servicing

 20 agreement presented on September 25, 2008. The servicing agent

 21 may have standing if acting as an agent for the holder, assuming

 22 that the agent can both show agency status and that the

 23 principle is the holder of the debtor's note in regarding
 24 Vargas, Bankruptcy 2008. This simply is not true in the present

 25 case. Movant showed no documentation proving agency status on




                                                                               147
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 92 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:10 of 38
                                                                                    10


   1 September 25th, 2008. Movant presented no note to prove that
   2 the principle was the holder of the debtor's note on September

   3 25th, 2008. There was no assignment presented on September
   4 25th, 2008 that might even show a possibility that HSBC Bank USA

   5 or Countrywide had standing to request relief of stay or enter
   6 into a consent order. They quote James H. Green, et al versus
   7   O'Dell, an 11th Circuit case, but it does not help the Movant.

   8 In Greer the loan servicer did show agency status and the

   9 principle was the proven holder of the debt. Such is not true

  10 in the present case, as shown above.

  11               Contrary to Movant's claim debtor cited numerous

  12 I bankruptcy - they said that I had not cited one bankruptcy case,

  13 land I cited numerous cases. In the motion to vacate consent

  14 order modifying automatic stay, I cited in regarding McGhee.

  15 Maryland bankruptcy court Judge Catliota ruled that since the

  16 loan was not owned by AmeriCredit, it needed to file the motion

  17 for relief of stay in the name of the actual note holder and

  18 denied the motion for relief of stay pursuant to bankruptcy Rule
  19 7017, incorporating federal rules of civil procedure, 171A, an

  20 action must be prosecuted in the name of the real party in

  21 interest. In regarding Investors and Lenders, also presented in

  22 the motion to vacate, Bankruptcy 1994, the one I just quoted a

  23 minute ago, the instrument security in which must be perfected
  24 by possession. Cited in the amendment to motion to vacate
  25 consent order modifying automatic stay in regarding K. Jung




                                                                                148
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 93 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:11 of 38
                                                                                    11


   1   Wang, [phonetic] a Central District of California bankruptcy case

   2 IndyMac was the only entity with the actual legal ability to

   3 proceed with foreclosure, yet it admitted it was not the actual

   4 owner of the note. In Wang, even though IndyMac had the rights

   5 to foreclose on the note, it had possession and a valid

   6 endorsement, the Court stated nobody knew who the owner of the
   7 note was. Indeed it is doubtful that IndyMac could make such a

   8 claim because IndyMac does not know who owns the note. In that

   9 case the judge denied IndyMac the ability to obtain relief of

  10 automatic stay to pursue the foreclosure solely because no one
  11 seemed to know who was the actual owner of the note. In
  12 regarding Peter A. Jacobson and Maria E. Jacobson bankruptcy

  13 case, the court denied UBSAG's motion to lift the stay on the

  14 basis of lack of standing and lack of a real party in interest.

  15 The Court wrote, nothing in the record establishes UBSAG's

  16 authority to enforce the debtor's note for whomever holds it and

  17 thus to enforce the deed of trust. The declaration states that

  18 UBSAG is servicing agent, a term with no uniform meaning and no
  19 definition cited. At a minimum, there must be an unambiguous
  20 representation or declaration setting forth the servicer's

  21 authority from the present holder of the note to collect on the

  22 note and enforce the deed of trust. If questioned, the servicer

  23 must be able to produce and authenticate that authority. UBSAG
  24 has not shown that it has standing to bring the motion for

  25 relief of stay or authority to act as the motion was not brought




                                                                                149
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 94 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:12 of 38
                                                                                    12


   1 in the name of the real party in interest nor has standing to

   2 bring it been established, it will be denied, Phillip H. Brant,
   3    [phonetic], United States Bankruptcy Judge.
   4                Cited in the brief in support of motion to vacate
   5 consent order modifying automatic stay, Schwartz, 366 Bankruptcy

   6 IMassachusetts 2007. Schwartz concerns a motion for relief to

   7 purse an eviction. Movant asserted that the property had been

   8 foreclosed upon prior to the date of the bankruptcy petition.

   9 The Pro Se debtor asserted that the Movant was required to show

  10 that it had authority to conduct the sale. Movant and the

  11 party, which appears to be the current mortgagee, provided

  12 documents for the Court to review but did not ask for an

  13 evidentiary hearing. Judge Rosenthal sifted through the

  14 documents and found that the Movant and the current mortgagee

  15 had failed to prove that the foreclosure was properly conducted.

  16 Specifically, Judge Rosenthal found that there was no evidence

  17 of proper assignment of the mortgage prior to foreclosure. The

  18 Court also finds that there is no evidence that the note itself

  19 was assigned and no evidence as to who the current holder might
  20   be.
  21               In NozaJc versus AmeriQuest Mortgage Company,

  22 Bankruptcy Massachusetts 2008, almost a year to the date after
  23 Schwartz was signed, Judge Rosenthal issued a second opinion.
  24 This is an opinion in order to show cause. Judge Rosenthal
  25 specifically found that although the note and mortgage involved




                                                                                150
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 95 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:13 of 38
                                                                                    13



   1 in the case had been transferred from the originator to another

   2 party within five days of closing, during the five years in

   3 which the chapter was pending, the note and mortgage and
   4 associated claims had been prosecuted by AmeriQuest, which has

   5 represented itself to be the holder of the note mortgage. Not

   6 until September of 2007 did AmeriQuest notify the Court that it

   7 was merely a servicer.

   8                And there is a similarity here, Your Honor, because
    9 they first said that they were holder and then they came back in

  10 and said, Countrywide did, and said they were servicer when they

  11 got to the relief of stay. In fact, only after Chapter 13

  12 bankruptcy had been pending for about three years was even an

        assignment of the servicing rights. Because these
       misrepresentations were not simple mistakes, as the Court has

  15 noted on more than one occasion, those parties do not hold the

  16 note and mortgage, do not service the mortgage, do not have

  17 standing to pursue motions for leave or other actions arising

  18 from the mortgage obligation. As a result, the Court sanctioned
  19 the law firm that had been prosecuting the claim $25,000. It

  20 sanctioned a partner at that firm an additional $25,000. Then

  21 I the Court sanctioned the National law firm, involved $100,0001
  22 land ultimately sanctioned Wells Fargo $250,000.

  23                In regarding Hayes, Bankruptcy Massachusetts 2008,
  24 like Judge Rosenthal, Judge Feeney has attacked the problem of

  25 standing and authority head on. She has also held that standing




                                                                                151
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 96 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:14 of 38
                                                                                    14


   1 must be established before either a claim can be allowed or a

   2 motion for relief granted.

   3               In regarding Vargas, Bankruptcy California 2008, the

   4 servicing agent may have standing if acting as an agent for the

   5 holder, assuming the agent can both show agency status and that

   6 the principle is the holder. This Court should vacate the

   7 consent order modifying an automatic stay pursuant to bankruptcy

   8 rule 9024. As shown above, Movant misrepresented its identity
   9 ab initio. On November 18, 2007, Countrywide represented itself

  10 as holder. On September 25th, 2008, Movant represented itself

  11 as servicer. Obviously, one of the two representations is

  12 false. In fact, both are probably false by virtue of the fact

  13 that no evidence was presented to support either representation.

  14 As Movant has knowledge of the material misrepresentation which

  15 was presented to this Court, Movant has perpetuated a fraud

  16 against the Court to the detriment of the debtors. As Movant

  17 had knowledge and the material misrepresentation which is

  18 presented to the trustee, debtor's attorney, Movant, has
  19 perpetuated additional fraud in obtaining the consent order.

  20 Any false representation or material facts made with knowledge

  21 of falsity and with intent that it shall be acted upon by

  22 another in entering into contract and which is so acted upon

  23 constitutes fraud and entitles party to save to avoid contract
  24 or recover damages. Bankruptcy Rule 9024 incorporating federal
  25 rules of civil procedure 60(b), grounds for relief from a final




                                                                                152
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 97 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:15 of 38
                                                                                    15


   1 judgment order or proceeding. On motion in just terms the Court

   2 may relieve a party or its legal representative from a final
   3 judgment, order or proceeding for the following reasons: One,

   4 mistake, inadvertence, surprise, or excusable neglect. Two,

   5 newly discovered evidence that with reasonable diligence could
   6   not have been discovered in time. Three, fraud, whether

   7 previously called intrinsic or extrinsic, misrepresentation or

   8 misconduct by an opposing party. Four, the judgment is void.

   9 Five, the judgment has been satisfied, released or discharged.

  10 And, six, any other reason that justifies relief. Although,

  11 Movant perpetuated a fraud as shown above, it is not necessary

  12 to prove said fraud. Rule 9024 permits vacation of the consent

  13 order for the reasons cited above. At the very least, a mistake

  14 was made to allow the unauthorized Movant to request relief of

  15 stay ab initio. Debtors had no knowledge until after the fact

  16 that relief of stay would be a part of the agreement to sell the

  17 debtor's property. And I found out about it afterward. I just

  18 did not know what to do, Your Honor, until I saw somewhere that

  19 I could ask you to vacate an order. No documentation whatsoever

  20 was -- you know that I would have been looking from past - I

  21 would have been looking at documentation. No documentation

  22 whatsoever was presented to prove that Movant was a real party

  23 in interest to have requested relief of stay or to have entered
  24 into the consent order. In regarding Wang, the real party in

  25 interest in a federal action to enforce a note, whether in




                                                                                153
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 98 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:16 of 38
                                                                                    16



   1       Bankruptcy Court or Federal, is the owner of the note. When the

   2       actual holder of the note is unknown, it is impossible, not

   3       difficult but impossible to plead a cause of action in federal

   4       court unless the Movant simply lies about the ownership of the

   5       note. Unless the name of the actual note holder can be stated,

   6   I   the very pleadings are defective. The allowance of a Movant to

   7       foreclose on a debtor's home results in the debtor suffering

   8       irreparable injury and the threatened injury to the debtor from

   9       a foreclosure is greater than any damage which the Movant may

  10       claim to suffer in regarding Ricky-, Linda Thomas, Bankruptcy

  11       Alabama Southern Division 2007.

  12                 Under these circumstances the entry of this Court's

  13       November 10, 2008 order granting Movant's motion for relief from

  14       the automatic stay was a mistake based on misrepresentations of

  15       Movant ab initio, thus justifying the vacation of the subject

  16       order pursuant to federal rules of civil procedure 60(b)l. The

  17       material misrepresentations of Movant constitute fraud,

  18       misrepresentation and misconduct by Movant, thus, warranting the

  19       vacation of this Court's November 10 order pursuant to federal
  20       rules of civil procedure 60(b)3. As this Court's order of
  21       November 10, 2008 was based on a premise which is conclusively
  22       false legal standing and a real party in interest of Movant, the

  23       subject order granting relief from the automatic stay for Movant
  24       to pursue foreclosure is void, warranting the vacation of the
  25       subject order pursuant to federal rules of civil procedure




                                                                                154
        Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 99 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:17 of 38
                                                                                    17



    1 60(b)4. As the injustice resulting from the entry of this

    2 Court's November 10, 2008 order is extraordinary and as such

    3 harm is substantial and represents irreparable injury to the
    4 debtor which greatly outweighs any alleged harm to the Movant

    5 who had no proven interest in the subject security deed and

    6 promissory note. This Court's November 10, 2008 order should be

    7 vacated pursuant to federal rules of civil procedure 60(b)6;

    8 wherefore, pursuant to bankruptcy rule 9024 incorporating
    9 federal rules of civil procedure 60(b), debtors pray unto this

  10 Court to vacate the consent order modifying automatic stay, to

  11 deny the relief of automatic stay requested by the unauthorized

  12 Movant, and for any other relief this Court deems just improper.
  13               THE COURT: Anything else at this point? Anything

  14 I else?
  15               MRS. SMITH: No, sir, not right now.
  16               THE COURT: Thank you.
  17               Mr. Strickland.

  18               MR. STRICKLAND: Your Honor, there are several things

  19 involved here. Number one, this was a consent order signed by

  20 her attorney at the time when it was entered in, I believe,

  21 November of last year. Also, a lot of the cases she cites were
  22 involuntary foreclosures that were filed by a lender against the

  23 debtors. The debtors filed a Chapter 7 or entered voluntarily
  24 into this Court putting themselves to the jurisdiction of this
  25 Court. They are not going to irreparably harmed. Their house




                                                                                155
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 100 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:18 of 38
                                                                                    18



   1 was gone when they filed. They may still be in there far as that

   2 goes right now.

   3               The   Greer case,   which is 11th Circuit case, clearly

   4 shows that a servicing agent is a real party in interest. The
   5 motion for relief shows that Countrywide is a servicing agent.

   6 Mr. Souther was given, I think it comes out to six months to

   7 sell the property and was unable to do so or at least not for

   8 enough money to cover the debts on the property. The debtors
   9 have basically been getting into the house for the last however

  10 long because it was -- they should not be allowed to milk the

  11 system to continue to live in a 2 million dollar house or

  12 whatever it is, it is probably not worth that much under the

  13 current market, to abuse the system, which is what they are

  14 trying to do. They knew full well what it meant when they filed

  15 a Chapter 7. They knew full well what it meant when they were

  16 served with a copy of the order in November of last year. If

  17 they did not like the order, they had 10 days to appeal that,

  18 which they did not. Nothing has been done in this case that is
  19 not done in just about every motion for relief that is filed in

  20 this court. It is the same thing.

  21               In addition, all the cases that she cites are in
  22 states that have deeds of trusts or mortgages, which is not the

  23 same thing. Georgia has deeds to secure debts and a non-
  24 judicial foreclosure which is totally different. All these

  25 other states are judicial foreclosure states. When you sign a




                                                                                156
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 101 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:19 of 38
                                                                                    19



    1 deed to secure Debt, they are giving an interest in the property

    2 to the lender. Ms. Caplan and Mr. Linkowski have filed briefs

    3 with the Court. MRS. SMITH just filed one, I think earlier this

    4 week, and then she gave me a supplemental brief just a few

    5 minutes ago, and I see nothing that would authorize the Court to

    6 vacate this order. No mistake, inadvertence, no fraud.

    7 Everybody knew what was going on when the order was signed. If

    8 the Court desires that Ms. Caplan and Mr. Linkowski further

    9   brief the Court, they will be happy to do so. They asked me to

   10 advise you they would be happy to do so, but the order is

   11 basically res judicata. They have had time. They could have

   12 appealed it. They saw it. They are, I guess, understandably

   13 upset their house cannot sell but I mean that is the market.

   14 That is not the fault of the lender or anything else. It is

   15 just the way things are at this current time. The market is

   16 depressed and Mr. Souther could not sell it and I doubt if they

   17 can. But the bottom line is there is a deed to secure debt on

   18 the property. There is a debt of 1.8 million dollars on it.

   19 The note has been furnished to the Court. An assignment has
   20 been furnished to the Court. The          Greer case,   with 11th Circuit,

   21 clearly shows that a servicing agent is a real party in

   22 interest. There is a lot of smoke but what happens in
   23 California is not really relevant to what happens in Georgia.
   24               THE COURT: Isn't California a Deed to Secure Debt

   25 state as well? I think it is.




                                                                                157
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 102 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:20 of 38
                                                                                    20



   1               MR. STRICKLAND: That I do not know, Your Honor.

   2               MRS. SMITH: I think it is too.

   3               THE COURT: I think it is identical in terms of,

   4 virtually identical. I think it may have differences in terms

   5 of the time it takes in order to foreclose, but I thought

   6 California was deed to secure debt.

   .7              MR. STRICKLAND: I thought it was a judicial

   8 foreclosure state, but I may be wrong there, Your Honor.

   9               THE COURT: It may be. I thought it was a non-

  10 judicial security deed state, but I could be wrong.

  11               MR. STRICKLAND: I am not going to make that

  12 representation, Your Honor, because I do not know.

  13                But any event, I know that the other case she cites a

  14 big one that was in District Court, I believe, in Ohio and that

  15 is a judicial foreclosure state because that is what they were

  16 trying to do. We have got a voluntary Chapter 7 subjected to

  17 the Court. Had no way to protect this property other than by

  18 redeem or reaffirm, which they did not do, and we would ask that

  19 the Court continue and leave the motion for relief from stay.

  20 It is my understanding in looking at the order it had six months

  21 and if Mr. Souther could not sell it, I believe it was by May

  22 5th of this month, then the stay was granted.

  23               THE COURT: The stay was lifted and that is why we are
  24 here rather than waiting for next month in Brunswick because
  25 under the terms of the order your client was at liberty to start




                                                                                158
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 103 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:21 of 38
                                                                                    21


   1 running the ad in May for a June foreclosure sale date and that

   2 is why I wanted to resolve this. But as I understand it, there

   3 is no ad running at this point, is it?

   4               MR. STRICKLAND: Not to my knowledge, Your Honor. I
   5 mean, I have nothing to do with that. If there is, I do not

   6 know about it.

   7               MRS. SMITH: May I say something, Your Honor?
   8               THE COURT: Yes.
   9               MRS. SMITH: In response to what -- is he finished?
  10               THE COURT: No. I just wanted to know is a

  11 foreclosure ad running in the paper?

  12               MRS. SMITH: Not that I know of, Your Honor.
  13               THE COURT: Thank you.
  14               MR. STRICKLAND: I do not see the Brunswick paper but
  15 I did not think there was.

  16               THE COURT: I do not think there is either.
  17               MR. STRICKLAND: We would just ask that the order be

  18 continued as it is and that the Court deny their motion to
  19 vacate.

  20                And like I say, if you would like some additional

  21 briefing on behalf of Ms. Caplan and Mr. Linkowski, they will be

  22 happy to do so. Thank you, sir.
  23               MRS. SMITH: Your Honor, may I respond to some things
  24 he just said?
  25               THE COURT: Yes, briefly, please.




                                                                                159
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 104 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:22 of 38
                                                                                    22


    1              MRS. SMITH: Yes, sir.

   2                The issue isn't that maybe someone should or

    3 definitely someone should be able to foreclose. I just want it

    4 to be the real party in interest, Your Honor. And he is

    5 absolutely wrong about the 11th Circuit because I have a court

    6 order from a Miami District Court Judge recently and he set

   7 aside a foreclosure. He set aside sale and final judgment of

   8 disclosure, granted the plaintiff alleged and maintained

    9 throughout this proceeding that it held the note by virtue of

  10 assignment as stated in the last sentence of paragraph three in

  11 the complaint. However, at the time the final judgment was

  12 entered both parties agreed that no assignment had, in fact,

  13 taken place. Therefore, this Court finds that there is a

  14 factual issue that exists on how the plaintiff acquired this

  15 mortgage or held the mortgage at the time the final judgment was

  16 entered. Therefore, the sale is set aside and the final summary

  17 judgment is also set aside. The defendant shall respond to the

  18 complaint within 20 days from the date of this order.
  19               THE COURT: But that is a State Court order.
  20               MRS. SMITH: It is the District. It is the 11th

  21 Judicial Circuit in and for Miami, Dade.
  22               THE COURT: And Florida is a judicial foreclosure
  23 state and somebody was trying to foreclose --




                                                                                160
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 105 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:23 of 38
                                                                                    23


    1              MR. STRICKLAND: Oh, it is. He said everything was

   2 not 11th Circuit, so that is why I was going to say that did not
   3

   4               THE COURT: That is a State Court case, though.
   5               MRS. SMITH: Okay, okay.
   6               But Greer that he keeps bringing up, 11th Circuit,

   7 they absolutely had an agreement, a servicing agreement, and

   8 could produce the fact that the holder, --
   9               THE COURT: That was the issue.

  10               MRS. SMITH: That was the issue, that they had a

  11 servicing agreement. But the problem here, Your Honor, is they

  12 claimed to be holder ab initio, which I think they are held to

  13 from the beginning. What you come up with in the beginning from

  14 what I have read with the proof of claim is what you say you are

  15 and they said that they were holder. But then when they came

  16 for the relief of stay, all of a sudden they became servicer and

  17 took these, you know, high-minded - you know, that they are not

  18 accountable for anything, and that is why --
  19               THE COURT: Well, is it the same entity exactly by
  20 name?

  21               MRS. SMITH: Well, not by the documents. By the

  22 documents they were Countrywide Homes to begin with.
  23               THE COURT: Well, I am looking at the proof of claim B
  24 in in the name of Countrywide Home Loans, Inc.
  25               MRS. SMITH: Inc.




                                                                                161
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 106 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:24 of 38
                                                                                    24


   1               THE COURT: A mailing address says where name and

   2 address where notices should be sent just says Countrywide, but

   3 it is the same entity, Countrywide Home Loans, Inc.
   4               MRS. SMITH: Right, but they have no claim as being a

   5 servicing agent. Look at the second page. It says holder. It

   6 says they are holding.
   7               THE COURT: I understand. They took that position in
   8 the proof of claim.

   9               MRS. SMITH: Okay. And then tried to turn it around

  10 whenever it came to the relief of stay. Now, what I am

  11 concerned about is --

  12               THE COURT: And neither you nor your counsel

  13 challenged that at that time.

  14               MRS. SMITH: No, sir. Well, see, he -- no.

  15               THE COURT: No, you did not.

  16               MRS. SMITH: I was not, I was not --
  17               THE COURT: You were represented by a lawyer in this

  18 I matter.

  19               MRS. SMITH: Yes, sir. And he did not, but he, I

  20 guess, assumed lust like everyone else here that they were being

  21 honest in saying it, but when you look at the documents, there

  22 is absolutely nothing recorded in their name, nothing. There is

  23 nothing here, so how could they be the real party in interest?
  24               THE COURT: They represent themselves to be and there
  25 was no challenge to that representation made in the motion for




                                                                                162
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 107 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:25 of 38
                                                                                    25



   1 relief from stay. I understand many of your arguments that have

   2 now been put forth in many courts on a challenge to a motion for

   3 relief from stay.

   4               MRS. SMITH: Yes, sir.

   5               THE COURT: Or in the State Court system in a

   6 challenge to a foreclosure.

   7               MRS. SMITH: Yes, sir.

   8               THE COURT: A party actually foreclosing does not have
   9 the right to foreclose or did not have the right to foreclose.

  10 And in the bankruptcy court system, no, judge, do not grant

  11 relief from stay because the party who is bringing the motion

  12 does not have standing. The problem with that is I am dealing

  13 with a consent order.

  14               MRS. SMITH: Oh-huh.

  15               THE COURT: Where all of these facts that you are

  16 telling me about were on the record because that is where you

  17 got it. You got all of these issues that you now raise from the

  18 record in this case that existed at the time the consent order

  19 on stay relief was presented to me to sign and there was no

  20 challenge made then.

  21               MRS. SMITH: Well but a mistake was made, Your Honor,

  22 and by 60(b) --

  23               THE COURT: Who made the mistake?

  24               MRS. SMITH: Well, I do not know.




                                                                                163
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 108 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:26 of 38
                                                                                    26


    1              THE COURT: Who made the mistake? You know, I do not

    2 know if there was a mistake made. I still do not know if there

    3 was a mistake made.

    4              MRS. SMITH: Well, but they have not presented one

    5 shred, not one recorded instrument has anything to say that they

    6 do -- so somehow --

    7              THE COURT: Had you made that argument before on a

    8 contested stay relief matter you might have gotten somewhere,

    9 but at this juncture where parties have entered into a consent

   10 order and the basis for reviewing that is a contractual basis --

   11              MRS. SMITH: But, Your Honor, I do not want to make a

   12 big -- but I really did not know anything about the relief of

   13 stay being in that. I knew, I knew that they wanted to try to

   14 sell the property.

   15              THE COURT: MRS. SMITH, you were represented by

   16 counsel, very good counsel in your case.

   17              MRS. SMITH: I understand.

   18              THE COURT: That counsel bought another six months in

   19 an effort to sell this property. I do not know, and it was not

  20 able to sell. The trustee was not able to sell. This was not a

  21 case where you wanted six months in order to refinance a

  22 property. The trustee wanted to sell this property to pay off

  23 the debts.
  24               MRS. SMITH: Yes, sir.




                                                                                164
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 109 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:27 of 38
                                                                                    27


   1               THE COURT: And to generate some income for the
   2 benefit of unsecured creditors.

   3               MRS. SMITH: My concern about it, Your Honor, if I

   4 may, is that the Movant here, and I sent that the trustee had

   5 actually brought a case against him. I do not know if you got a

   6 chance to read it, but there has been a lot of deception with

   7 this Countrywide and there was an actual case that was brought

   8 by the trustee himself.

   9               THE COURT: Not this trustee.
  10               MRS. SMITH: No, sir. The United States Trustee sues
  11 Countrywide for abusive practices and frivolous pleadings in a

  12   I   case.

  13               THE COURT: That is in the Northern District of

  14 I Georgia.

  15               MRS. SMITH: Yes, sir.

  16               THE COURT: That is Mr. Walton, the U.S. Trustee.

  17               MRS. SMITH: But what I am saying is a lot of the

  18 things that I am telling you now, it has gone on so many times
  19 that he brought a bankruptcy case against them because they were

  20 not who they said they were. And I can give you another copy of

  21 that, but the problem is that what they have done are

  22 participants in a securitization scheme and they have devised
  23 business plans to reap millions of dollars in profits at the
  24 expense of debtors and other investors in certain trust funds.
  25 Without the knowledge of the debtors the loan seller entered




                                                                                165
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 110 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:28 of 38
                                                                                    28


    1 into an assignment and assumption agreements with one or more

   2 parties and pooling and service agreements with one or more

   3 parties.

   4               THE COURT: Who did that?

   5               MRS. SMITH: What has gone on here. It was MERS. It

    6 is what Countrywide is; it is what happened in this case. And
   7 so that this is the same situation, including but not limited to

   8 mortgage aggregator, and then at the time of the recording the

   9 source of the funding and the lender was a different entity than

  10 the nominal mortgagee or beneficiary under the security deed and
  11 was neither named nor disclosed in any fashion. So it was not

  12 your normal lending situation. They have what a lot of people

  13 have already found to be an illegal scheme where they just come

  14 in. Debtors do not know what version of documentation was

  15 presented to the mortgage aggregator and if the mortgage
  16 aggregator took one or more varying descriptions of the alleged

  17 loan documents. I mean, you can call them loan documents, but

  18 it was more of a scheme into more than one pool of assets which

  19 was eventually sold for the purpose of securitizing the assets

  20 of the pool which included the subject loan transaction. There

  21 is no assignment of the subject mortgage in the county records.

  22 The pool assets including debtor's loan transaction, if you can

  23 call it that, were pledged completely to the owners of the asset
  24 backed securities. All of the securities were then transferred
  25 to the seller, who in turn sold the securities in varying




                                                                                166
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 111 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:29 of 38
                                                                                    29


   1 denominations, each of which had slightly different terms,

   2 depending on the segment of the pool secured which secured an

   3 investment. If there is a holder in due course of the debtor's

   4 note arising from the subject loan transaction, it is the

   5 investors who purchased said securities. Some of said

   6 securities are held by the original purchaser thereof. Others

   7 were sold at weekly auction markets. Others were paid by re-

   8 sales of property that were secured. Others were paid from
   9 prepayments. Others were paid by sale at full or partial price

  10 to the investment bank that originated the entire transaction,

  11 some of which might be held by the Federal Reserve as a non-

  12   I recourse   collateral and others might have been paid by one or

  13 more of the insurance credit default swaps, cross-guarantees,

  14 cross collateralization of the segment of the pool that secured

  15 the relevant investor who owned certificates backed by a pool of

  16 assets. It is doubtful to say that Movant has any knowledge or

  17 has made any effort to determine whether the putative holders in

  18 due course have been paid in whole or in part. It can only be

  19 said with certainty that the Movant seeks to enforce the loan

  20 documents for which they have already been paid, which a lot
  21 have already considered in an illegal scheme. Movant seeks to

  22 add insult to injury by demanding ownership of the property in
  23 addition to the receipt of payment in full long before there was
  24 even a default. In order for the Movant to maintain legal
  25 standing and connection with the subject loan transaction they




                                                                                167
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 112 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:30 of 38
                                                                                    30



    1   are required to show the entire chain of title of the note and

    2   the entire chain of title of the mortgage. The fact remains

    3   that any relief awarded Movant, any standing allowed to the

    4   Movant would expose debtors to multiple claims and suits from an

    5   unknown number of parties and entities that all claim possibly

    6   correctly to the holders in due course. Any grant of
    7   certificate of title to an entity other than the debtor or the

    8   nominal mortgagee creates an incurable defect in the title.

    9   There is no recording of any document in the county records that

  10    would authorize them to proceed.

  11               We just got this yesterday and I am going to show it

  12    to you. You do not know what is happening day to day. Here is

  13    somebody else, another name of a servicing agent in this one.

  14    It is regarding insurance. You do not know who.

  15               THE COURT: Show this to Mr. Strickland, please.

  16               MRS. SMITH: Someone is entitled to do it. I just

  17    want it to be the real party in interest, Your Honor.

  18               THE COURT: Thank you.

  19               Mr. Smith, do you want to say something?

  20               MR. SMITH: It will be quick.
  21               THE COURT: All right, sir.

  22               MR. SMITH: In the beginning of all of this stuff --

  23               THE COURT: I need you to stand in front of the
  24    microphone, sir, to make sure the court reporter can pick up

  25    your comments.




                                                                                168
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 113 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:31 of 38
                                                                                    31



   1               MR. SMITH: In going through all these cases and

   2 listening to everything and talking with different people around

   3 the country and folks with our situation on this, they said

   4 Jerry, your real problem here is --

   5               MR. STRICKLAND: Your Honor, we would object to

   6 whatever they say.

   7               THE COURT: I am allowing him to argue here. This is

   8 all argument. This is not evidence. Go ahead.

   9               MR. SMITH: We are in a bankruptcy court and the

  10 trustee has the right to do and the judge - we do not own

  11 anything anymore, so y'all's responsibility is to sell

  12 everything we have got to get the creditors the most money you

  13 can get them hopefully to pay them in full. Okay. That is the

  14 Court. We are here. What we are trying to do is to make sure

  15 whatever is sold and who buys it, that it goes to the right

  16 people. And the problem with us and the Court is, in my view,

  17 is that they really do not have the proof. They might have it

  18 somewhere and they might be able to find it. A lot of these
  19 people have not been able to find it and the problem is they

  20 foreclose, they advertise in the paper, they sell the property,

  21 they get some money. No one else gets any money. Then all of a

  22 sudden a month later, a year later, it shows up, we would like

  23 for you to pay us a million seven fifty-seven and three hundred
  24 and some thousand dollars and here is our note. And, they did

  25 not have the right to do it because they did not have the




                                                                                169
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 114 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:32 of 38
                                                                                    32


    1 agreement to the note holder, so all I am saying or asking is

    2 that, yes, someone should try to sell the property. Yes, we do

    3 owe someone the money, but I really would like to request that

    4 if the Court could see it, I understand all that other, but that

    5 we could find out who really has that note and who the servicing

    6 agent is and present it. And then when they present it, do

    7 whatever they want to, but we do not want to come for the Court

    8 to have a problem, us to have a problem later on that someone

    9 shows up from Pakistan or wherever they are going to show up

   10 from saying look, what are you doing and they got all the money.

   11 That is all.

   12               THE COURT: Any other comments?

   13               MR. STRICKLAND: Yes, Your Honor. This case was

   14 originally filed in April of '07. It was converted. That was

   15 an 11, it was converted to a 7 a year ago and so we have been
   16 rocking along for over two years as it is. As Mr. Orange bought

   17 them a little over two years, twenty-five months so far, without

   18 them having to do anything and I am just saying that that is

   19 long enough for this to go on. The cases she just cited,

   20 anything Florida is a state case, that is a judicial foreclosure

   21 state. There has been nothing to attach this particular loan to

   22 the case she mentioned in the Northern District of Georgia and

   23 we would ask that the Court deny the motion to vacate.
   24               Thank you, sir.




                                                                                170
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 115 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:33 of 38
                                                                                    33


   1               MRS. SMITH: Your Honor, you never got to look at

   2    this.

   3               THE COURT: Any objection to my considering the

   4 document as additional debtor's exhibit?

   5               MR. STRICKLAND: I do not know there is any relevance

   6 to this case.

   7               THE COURT: Does it have to do with this house, this

   8 property?

   9               MRS. SMITH: Yes, sir. Yes, sir, it is the loan and

  10 all of a sudden there is another home loan servicing company.

  11               THE COURT: Let her mark it as the next exhibit.

  12               MRS. SMITH: BAC Home Loan Servicing. It is regarding

  13 insurance on it but now they call it another servicing company

  14 and that is the point here. There may be zillions of other

  15 people out there like this.

  16               THE COURT: Mark it as Exhibit C and it is Debtor's

  17 Exhibit C. It is admitted. Let me see it, please.

  18               Anything else?

  19               MRS. SMITH: It is in the text, Your Honor, where it

  20 says BAC. Now they are referring -- and it also says in there

  21 that they contacted us many times. This is the first time. We

  22 just got it yesterday. It is why it was not mentioned at all in

  23 what I said. We just received it.
  24               THE COURT: Thank you.

  25               Well, first, let me tell you what we are not dealing




                                                                                171
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 116 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:34 of 38
                                                                                    34


    1 I with. We are not dealing with a judicial foreclosure. In other
    2 I words, whether or not I should enter judgment of foreclosure

    3 against the owners of the property, Mr. and Mrs. Smith, in favor

    4 of Countrywide Home Loans, Inc. as serving agent for HSBC Bank

    5 USA National Association as Trustee for the Holders of BCAP, LLC

    6 Trust 2006-AA2, its successors or assigns. I am not dealing

    7 with a motion for relief from stay in the bankruptcy court

    8 brought by that entity. What I am dealing with is a motion

    9 brought by the debtors to set aside a prior consent order

  10 entered into by counsel representing the debtors and the Trustee

  11 and counsel representing the Movant in the named entity that I

  12 I recited before.

  13               In order for me to set aside a consent order

  14 contractual standards apply. This is a contractual agreement

  15 entered into between contesting parties in this motion in the

  16 original motion for relief from stay. The standards are those

  17 standards of Rule 9024 of the bankruptcy rules, which

  18 incorporate Rule 60 and applicable here is 60(b), and I must
  19 determine based upon what I have before me whether there was a

  20 mistake, inadvertent surprise or excusable neglect, whether

  21 there was newly discovered evidence that with reasonable

  22 diligence could not have been discovered in time to move for a

  23 new trial under Rule 59(b), whether there was fraud,
  24 misrepresentation or misconduct by the opposing party, whether
  25 the judgment is void, whether the judgment has been satisfied,




                                                                                172
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 117 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:35 of 38
                                                                                    35


    1 released, or discharged. It is based on an earlier judgment

    2 that has been reversed or vacated or applying it prospectively

    3 is no longer equitable or any other reason that justifies

    4 relief. I find none here. The debtors who are now acting pro

    5 se were represented by their counsel in their original Chapter

    6 11 case and in after Chapter 7 conversion in negotiating this

    7 settlement and consent order of a motion for relief from stay.

    8 The representations made by the Movant in the motion for relief

    9 from stay were not challenged by any party in interest and only

  10 now is there a challenge that Countrywide Home Loans, Inc. has

  11 failed to prove its status as servicing agent. Well, the time

  12 for proof has passed. The time for proof was at the time of the

  13 hearing on the motion for relief from stay which was resolved by

  14 this consent order entered into on behalf of the debtors by

  15 their counsel. Which, by the way, I find to be perfectly
  16 reasonable.
  17               MRS. SMITH: Judge, --
  18               THE COURT: We are done. You are done, Mrs. Smith.
  19               MRS. SMITH: Oh, I am done.
  20               THE COURT: This is my turn now.
  21               MRS. SMITH: Okay.

  22               THE COURT: There was no mistake, inadvertent surprise

  23 or excusable neglect. There was no fraud here. There is no
  24 evidence of fraud. The evidence of fraud alleged here is the

  25 inability of Countrywide Home Loans, Inc. to prove its status as




                                                                                173
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 118 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:36 of 38
                                                                                    36


    1 Iservicing agent. They do not have to prove their status as

    2 servicing agent subsequent to the agreement entered into by the
    3 parties as part of the consent order. The Greer case as cited

    4 by Countrywide Home Loans, Inc. in its opposition to the motion
    5 to vacate, that is Greer, at al versus O'DeLL. It is 11th

    6 Circuit case, which is binding precedent on this Court, found

    7 that 305 Fed. 3rd, starting at page 1297, the 11th Circuit has

    8 unequivocally stated as was an issue before the District Court

    9 the sole issue before us is whether a loan servicer is a real

  10 party in interest with standing to conduct through licensed

  11 counsel the legal affairs of the investor related to the debt

  12 that it services. We answer this question in the affirmative.

  13 A loan servicer has standing. Countrywide Home Loans, Inc. in

  14 the motion for relief from stay represented itself to be that

  15 servicing agent. The parties consented to that standing in the
  16 consent order.
  17               Additionally, I am reluctant to set aside orders

  18 generally and especially consent orders in a bankruptcy case

  19 because those consent orders, orders generally, affect all

  20 parties to the case, not simply the parties to the order itself.

  21 Other parties in interest adjust their expectations, adjust
  22 their strategy in a case based upon orders entered in related

  23 matters in that same case. In this instance, a consent order
  24 was entered that afforded the Chapter 7 Trustee an additional
  25 six months to market this property for sale in order to generate




                                                                                174
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 119 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:37 of 38
                                                                                    37


    1 money not for the debtors but for the benefit of unsecured

    2 creditors. What decisions those other creditors may have made

    3 in terms of their conduct in this case may have and in all

    4 likelihood was impacted by that agreement and I am not inclined

    5 to set it aside unless there is clear evidence to support a

    6 basis for the relief from this order, again, a consent order

    7 entered into by the parties through counsel.

    8              Therefore, having determined that the Movant here, Mr.
    9 and Mrs. Smith, individually, have failed to establish by a

  10 preponderance of the evidence any basis for a grant of relief

  11 from the consent order now complained of under standards of Rule

  12 60(b) of the Federal Rules of Civil Procedure, the motion is

  13 ordered denied, and I will enter the appropriate order.
  14               Thank you.
  15               MR. STRICKLAND: Thank you, Your Honor.

  16               MR. SOUTHER: Thank you, Your Honor.
  17               MRS. SMITH: Thank you, Your Honor.
  18          (PROCEEDINGS CONCLUDED)
  19

  20

  21
  22

  23
  24
  25




                                                                                175
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 120 of 198
Case:07-20244-MJK Doc#:246 Filed:09/01/09 Entered:09/01/09 08:38:30 Page:38 of 38
                                                                                    38


   1                                     CERTIFICATION

   2         I certify that the foregoing is a true and correct

   3   transcript of the proceedings from the official electronic

   4   recording of the proceedings in the above-entitled matter.

   5

   6         This the 31st day of August, 2009.
   7



              c9m,ri '^-
   8

   9
  10   1s1 C. JiMa&ey
  11   Official Federal Court Reporter
  12   For the Honorable Anthony A. Alaimo
  13

  14

  15

  16

  17

  18
  19

  20
  21

  22
  23
  24
  25




                                                                                    176
          Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 121 of 198
    Case:07-20244-MJK Doc#:247 Filed:09/01/09 Entered:09/01/09 08:48:24 Page:1 of 1
                          UNITED STATES BANKRUPTCY COURT
                                           Southern District of Georgia

In re:                                                                             Case No.: 07−20244−JSD
Marvin B. Smith III and Sharon H. Smith                                            Judge: John S. Dalis
       Debtors
                                                                                   Chapter: 7


       NOTICE OF FILING OF TRANSCRIPT AND RIGHT TO REQUEST REDACTION
       Courts making electronic documents remotely available to the public, whether documents are filed
electronically or converted to electronic form, shall make electronic transcripts of proceedings remotely available to
the public if such transcripts are prepared.

      Notice is hereby given that a transcript of the hearing on Motion to Vacate Consent Order held on May 28,
2009 , requested by Marvin B. Smith III and Susan H. Smith was filed on September 1, 2009 . Counsel for all parties
and pro se litigants are advised that:

       Pursuant to the Judicial Conference's privacy policy each attorney for a party (or in the case of an
unrepresented party, the party should perform the tasks these procedures assign to the attorneys) is required to review
a transcript for information that should be redacted under the Judicial Conference's privacy policy − social security
numbers should be redacted to show only the last four digits; birth dates should contain only the year of birth;
individuals known to be minors should be referred to with initials and financial account numbers should be redacted
to the last four digits.

       Within ten (10) days of the date of this Notice of the filing by the reporter/transcriber of the official transcript
with the Clerk's Office pursuant to 28 U.S.C. § 753, each party shall inform the Court, by filing a Notice of Intent to
Request Redaction of personal data identifiers from the electronic transcript of the Court proceeding. The filing of
this notice triggers the procedures set out below. If no such notice is filed within the allotted time, the Court will
assume redaction of personal data identifiers from the transcript is not necessary, and the transcript may be made
electronically available pursuant to the Judicial Conference policy on privacy and public access to electronic case
files on the ninety−first day after the date the original transcript was filed.

      An attorney or pro se litigant is only responsible for reviewing for redaction, and providing any redactions to
the court reporter for the opening and closing statements made on behalf of the party he represents, any statements
made by the party, and the testimony of any witnesses called by the party.

       If a Notice of Redaction is filed by any party, following the filing of the official transcript with the Clerk's
Office, the official transcript is not to be made remotely electronically available to the general public. Within thirty
(30) calendar days of the date of the Notice of Intent to Request Redaction, or longer if the Court so orders, the
parties shall submit to the Court and court reporter/transcriber a Statement of Redaction indicating where the
following personal data identifiers appear in the transcript.

      The court reporter/transcriber shall partially redact these personal data identifiers from the electronic transcript.

      During the thirty (30) day period, or longer if the Court so orders, attorneys or pro se litigants may move the
Court for any additional redactions to the transcript. The transcript shall not be electronically disseminated until the
Court has ruled upon any such motion.
Dated September 1, 2009

                                                                   Samuel L. Kay, CLERK
                                                                   United States Bankruptcy Court
                                                                   PO Box 8347
                                                                   Savannah, GA 31412
GASB−65 (rev 11/07) AR




                                                                                                                              177
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 122 of 198
Case:07-20244-MJK Doc#:396 Filed:02/07/11 Entered:02/07/11 10:15:48 Page:1 of 7




                                                                                  178
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 123 of 198
Case:07-20244-MJK Doc#:396 Filed:02/07/11 Entered:02/07/11 10:15:48 Page:2 of 7




                                                                                  179
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 124 of 198
Case:07-20244-MJK Doc#:396 Filed:02/07/11 Entered:02/07/11 10:15:48 Page:3 of 7




                                                                                  180
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 125 of 198
Case:07-20244-MJK Doc#:396 Filed:02/07/11 Entered:02/07/11 10:15:48 Page:4 of 7




                                                                                  181
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 126 of 198
Case:07-20244-MJK Doc#:396 Filed:02/07/11 Entered:02/07/11 10:15:48 Page:5 of 7




                                                                                  182
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 127 of 198
Case:07-20244-MJK Doc#:396 Filed:02/07/11 Entered:02/07/11 10:15:48 Page:6 of 7




                                                                                  183
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 128 of 198
Case:07-20244-MJK Doc#:396 Filed:02/07/11 Entered:02/07/11 10:15:48 Page:7 of 7




                                                                                  184
           Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 129 of 198
     Case:07-20244-MJK Doc#:555 Filed:04/25/12 Entered:04/25/12 16:35:22 Page:1 of 2



                              UNITED STATES BANKRUPTCY COURT
                                             SOUTHERN DISTRICT OF GEORGIA
                                                  BRUNSWICK DIVISION

 In the matter of:                                                         )
 SMITH, MARVIN B., III and                                                 )                    CHAPTER 7
 SMITH, SHARON H.,                                                         )                    CASE NO. 07-20244-JSD
              Debtor(s),                                                   )

                         TRUSTEE'S ABANDONMENT OF FOUR (4) REAL PROPERTIES


    COMES NOW R. Michael Souther, duly qualified and acting Trustee of the estate of the above-
captioned Debtors, and after thorough investigation, abandons the following real property of the Debtors, to-
wit:

                     1) House and Lot, 121 West King Street, Edenton, NC
                     2) Cottage 526 and Lot, Sea Island, Georgia
                     3) Condominium 311, 10th Street, St. Simons Island, GA
                     4) Lot 6, Old Seaside, St. Simons Island, GA

    It is the Trustee’s belief that there is no equity for the estate in the heretofore identified real property, and
that the aforementioned real property is burdensome and of inconsequential value to the estate. Relief from
stay has previously been granted for all of the aforementioned real properties.


     Dated this April 18, 2012.



                                                                                             /s/ R. Michael Souther *
                                                                                             R. MICHAEL SOUTHER
                                                                                             Chapter 7 Trustee

P.O. Box 978
Brunswick, GA 31521
(912) 265-5544




*The signature represented by “/s/” on this document conforms to original signature on the paper version of this document maintained by the filing user.


                                                                                                                                                           185
C:\BMSW\QUIKDOCS\07-20244\__proposed abandonment of real properties.wpd
           Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 130 of 198
     Case:07-20244-MJK Doc#:555 Filed:04/25/12 Entered:04/25/12 16:35:22 Page:2 of 2



                              UNITED STATES BANKRUPTCY COURT
                                             SOUTHERN DISTRICT OF GEORGIA
                                                  BRUNSWICK DIVISION

 In the matter of:                                                         )
 SMITH, MARVIN B., III and                                                 )                    CHAPTER 7
 SMITH, SHARON H.,                                                         )                    CASE NO. 07-20244-JSD
              Debtor(s),                                                   )

                                                       CERTIFICATE OF SERVICE


    This is to certify that I have this day served a copy of the foregoing Trustee’s Abandonment of Four (4) Real
Properties by placing a copy of the same in the United States Mail with sufficient postage affixed thereto to assure
delivery upon:


                                                              Marvin B. Smith, III and
                                                                 Sharon H. Smith
                                                              Post Office Box 31306
                                                              Sea Island, GA 31561

    Electronic service will be received by the following parties who are entitled to receive such service in this case
through the electronic filing system of this Court:

                       Matthew Mills, Esq.                                                         William S. Orange, III, Esq.
                     Assistant U. S. Trustee                                                           Attorney for Debtor
                 Johnson Square Business Center                                                        1419 Newcastle St.
                  2 East Bryan Street, Suite 725                                                     Brunswick, GA 31520
                      Savannah, GA 31401                                                            orangelaw@bellsouth.net
                 Ustpregion21.sv.ecf@usdoj.gov


     Dated this April 18, 2012.


                                                                                             /s/ R. Michael Souther *
                                                                                             R. MICHAEL SOUTHER
                                                                                             Chapter 7 Trustee
P.O. Box 978
Brunswick, GA 31521
(912) 265-5544
Georgia State Bar No. 668325




*The signature represented by “/s/” on this document conforms to original signature on the paper version of this document maintained by the filing user.


                                                                                                                                                           186
C:\BMSW\QUIKDOCS\07-20244\__proposed abandonment of real properties.wpd
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 131 of 198
Case:07-20244-MJK Doc#:566 Filed:09/17/12 Entered:09/17/12 15:32:52 Page:1 of 24




                                                                                   187
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 132 of 198
Case:07-20244-MJK Doc#:566 Filed:09/17/12 Entered:09/17/12 15:32:52 Page:2 of 24




                                                                               188
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 133 of 198
Case:07-20244-MJK Doc#:566 Filed:09/17/12 Entered:09/17/12 15:32:52 Page:3 of 24




                                                                               189
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 134 of 198
Case:07-20244-MJK Doc#:566 Filed:09/17/12 Entered:09/17/12 15:32:52 Page:4 of 24




                                                                               190
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 135 of 198
Case:07-20244-MJK Doc#:566 Filed:09/17/12 Entered:09/17/12 15:32:52 Page:5 of 24




                                                                               191
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 136 of 198
Case:07-20244-MJK Doc#:566 Filed:09/17/12 Entered:09/17/12 15:32:52 Page:6 of 24




                                                                               192
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 137 of 198
Case:07-20244-MJK Doc#:566 Filed:09/17/12 Entered:09/17/12 15:32:52 Page:7 of 24




                                                                               193
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 138 of 198
Case:07-20244-MJK Doc#:566 Filed:09/17/12 Entered:09/17/12 15:32:52 Page:8 of 24




                                                                                   194
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 139 of 198
Case:07-20244-MJK Doc#:566 Filed:09/17/12 Entered:09/17/12 15:32:52 Page:9 of 24




                                                                               195
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 140 of 198
Case:07-20244-MJK Doc#:566 Filed:09/17/12 Entered:09/17/12 15:32:52 Page:10 of 24




                                                                                196
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 141 of 198
Case:07-20244-MJK Doc#:566 Filed:09/17/12 Entered:09/17/12 15:32:52 Page:11 of 24




                                                                                197
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 142 of 198
Case:07-20244-MJK Doc#:566 Filed:09/17/12 Entered:09/17/12 15:32:52 Page:12 of 24




                                                                                198
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 143 of 198
Case:07-20244-MJK Doc#:566 Filed:09/17/12 Entered:09/17/12 15:32:52 Page:13 of 24




                                                                                199
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 144 of 198
Case:07-20244-MJK Doc#:566 Filed:09/17/12 Entered:09/17/12 15:32:52 Page:14 of 24




                                                                                200
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 145 of 198
Case:07-20244-MJK Doc#:566 Filed:09/17/12 Entered:09/17/12 15:32:52 Page:15 of 24




                                                                                201
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 146 of 198
Case:07-20244-MJK Doc#:566 Filed:09/17/12 Entered:09/17/12 15:32:52 Page:16 of 24




                                                                                202
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 147 of 198
Case:07-20244-MJK Doc#:566 Filed:09/17/12 Entered:09/17/12 15:32:52 Page:17 of 24




                                                                                203
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 148 of 198
Case:07-20244-MJK Doc#:566 Filed:09/17/12 Entered:09/17/12 15:32:52 Page:18 of 24




                                                                                204
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 149 of 198
Case:07-20244-MJK Doc#:566 Filed:09/17/12 Entered:09/17/12 15:32:52 Page:19 of 24




                                                                                205
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 150 of 198
Case:07-20244-MJK Doc#:566 Filed:09/17/12 Entered:09/17/12 15:32:52 Page:20 of 24




                                                                                206
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 151 of 198
Case:07-20244-MJK Doc#:566 Filed:09/17/12 Entered:09/17/12 15:32:52 Page:21 of 24




                                                                                207
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 152 of 198
Case:07-20244-MJK Doc#:566 Filed:09/17/12 Entered:09/17/12 15:32:52 Page:22 of 24




                                                                                208
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 153 of 198
Case:07-20244-MJK Doc#:566 Filed:09/17/12 Entered:09/17/12 15:32:52 Page:23 of 24




                                                                                209
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 154 of 198
Case:07-20244-MJK Doc#:566 Filed:09/17/12 Entered:09/17/12 15:32:52 Page:24 of 24




                                                                                210
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 155 of 198
Case:07-20244-MJK Doc#:588 Filed:01/07/13 Entered:01/07/13 15:06:46 Page:1 of 3




                                                                                  211
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 156 of 198
Case:07-20244-MJK Doc#:588 Filed:01/07/13 Entered:01/07/13 15:06:46 Page:2 of 3




                                                                                  212
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 157 of 198
Case:07-20244-MJK Doc#:588 Filed:01/07/13 Entered:01/07/13 15:06:46 Page:3 of 3




                                                                                  213
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 158 of 198
Case:07-20244-MJK Doc#:588-1 Filed:01/07/13 Entered:01/07/13 15:06:46 Page:1 of 1




                                                                                214
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 159 of 198
Case:07-20244-MJK Doc#:603 Filed:03/11/13 Entered:03/11/13 09:24:01 Page:1 of 1
                                                                     FILED
                                                             Lucinda
                                                                SamuelB.L.
                                                                         Rauback, Clerk
                                                                           Kay, Clerk
                                                           United States Bankruptcy Court
                                                                 Brunswick, Georgia
                                                                           . am, Mar 11, 2013
                                                           By jbergen at 9:23




     5th             March




                                                                                     215
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 160 of 198
Case:07-20244-MJK Doc#:623 Filed:12/04/13 Entered:12/04/13 16:19:49 Page:1 of 29




                                                                                   216
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 161 of 198
Case:07-20244-MJK Doc#:623 Filed:12/04/13 Entered:12/04/13 16:19:49 Page:2 of 29




                                                                                   217
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 162 of 198
Case:07-20244-MJK Doc#:623 Filed:12/04/13 Entered:12/04/13 16:19:49 Page:3 of 29




                                                                                   218
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 163 of 198
Case:07-20244-MJK Doc#:623 Filed:12/04/13 Entered:12/04/13 16:19:49 Page:4 of 29




          December 4, 2013




                                                                                   219
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 164 of 198
Case:07-20244-MJK Doc#:623 Filed:12/04/13 Entered:12/04/13 16:19:49 Page:5 of 29




                                                                                   220
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 165 of 198
Case:07-20244-MJK Doc#:623 Filed:12/04/13 Entered:12/04/13 16:19:49 Page:6 of 29




                                                                                   221
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 166 of 198
Case:07-20244-MJK Doc#:623 Filed:12/04/13 Entered:12/04/13 16:19:49 Page:7 of 29




                                                                                   222
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 167 of 198
Case:07-20244-MJK Doc#:623 Filed:12/04/13 Entered:12/04/13 16:19:49 Page:8 of 29




                                                                                   223
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 168 of 198
Case:07-20244-MJK Doc#:623 Filed:12/04/13 Entered:12/04/13 16:19:49 Page:9 of 29




                                                                                   224
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 169 of 198
Case:07-20244-MJK Doc#:623 Filed:12/04/13 Entered:12/04/13 16:19:49 Page:10 of 29




                                                                                    225
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 170 of 198
Case:07-20244-MJK Doc#:623 Filed:12/04/13 Entered:12/04/13 16:19:49 Page:11 of 29




                                                                                    226
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 171 of 198
Case:07-20244-MJK Doc#:623 Filed:12/04/13 Entered:12/04/13 16:19:49 Page:12 of 29




                                                                                    227
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 172 of 198
Case:07-20244-MJK Doc#:623 Filed:12/04/13 Entered:12/04/13 16:19:49 Page:13 of 29




                                                                                    228
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 173 of 198
Case:07-20244-MJK Doc#:623 Filed:12/04/13 Entered:12/04/13 16:19:49 Page:14 of 29




                                                                                    229
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 174 of 198
Case:07-20244-MJK Doc#:623 Filed:12/04/13 Entered:12/04/13 16:19:49 Page:15 of 29




                                                                                    230
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 175 of 198
Case:07-20244-MJK Doc#:623 Filed:12/04/13 Entered:12/04/13 16:19:49 Page:16 of 29




                                                                                    231
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 176 of 198
Case:07-20244-MJK Doc#:623 Filed:12/04/13 Entered:12/04/13 16:19:49 Page:17 of 29




                                                                                    232
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 177 of 198
Case:07-20244-MJK Doc#:623 Filed:12/04/13 Entered:12/04/13 16:19:49 Page:18 of 29




                                                                                    233
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 178 of 198
Case:07-20244-MJK Doc#:623 Filed:12/04/13 Entered:12/04/13 16:19:49 Page:19 of 29




                                                                                    234
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 179 of 198
Case:07-20244-MJK Doc#:623 Filed:12/04/13 Entered:12/04/13 16:19:49 Page:20 of 29




                                                                                    235
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 180 of 198
Case:07-20244-MJK Doc#:623 Filed:12/04/13 Entered:12/04/13 16:19:49 Page:21 of 29




                                                                                    236
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 181 of 198
Case:07-20244-MJK Doc#:623 Filed:12/04/13 Entered:12/04/13 16:19:49 Page:22 of 29




                                                                                    237
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 182 of 198
Case:07-20244-MJK Doc#:623 Filed:12/04/13 Entered:12/04/13 16:19:49 Page:23 of 29




                                                                                    238
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 183 of 198
Case:07-20244-MJK Doc#:623 Filed:12/04/13 Entered:12/04/13 16:19:49 Page:24 of 29




                                                                                    239
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 184 of 198
Case:07-20244-MJK Doc#:623 Filed:12/04/13 Entered:12/04/13 16:19:49 Page:25 of 29




                                                                                    240
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 185 of 198
Case:07-20244-MJK Doc#:623 Filed:12/04/13 Entered:12/04/13 16:19:49 Page:26 of 29




                                                                                    241
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 186 of 198
Case:07-20244-MJK Doc#:623 Filed:12/04/13 Entered:12/04/13 16:19:49 Page:27 of 29




                                                                                    242
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 187 of 198
Case:07-20244-MJK Doc#:623 Filed:12/04/13 Entered:12/04/13 16:19:49 Page:28 of 29




                                                                                    243
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 188 of 198
Case:07-20244-MJK Doc#:623 Filed:12/04/13 Entered:12/04/13 16:19:49 Page:29 of 29




                                                                                244
       Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 189 of 198
 Case:07-20244-MJK Doc#:625 Filed:12/05/13 Entered:12/05/13 15:30:27 Page:1 of 3




                               UNITED STATES BANKRUPTCY COURT
                                 SOUTHERN DISTRICT OF GEORGIA
                                      BRUNSWICK DIVISION

In the matter of:                                      Chapter 7
Marvin B Smith III and Sharon H Smith,
                              Debtors.                 Case No. 07-20244-JSD


Nationstar Mortgage as a servicer for HSBC
BANK USA, NATIONAL ASSOCIATION, AS
TRUSTEE FOR HOLDERS OF THE BCAP                        Contested Matter
LLC TRUST 2006-AA2, its successors or
assigns,

                               Movant,

V.

Marvin B Smith III and Sharon H Smith,
Debtors, and R. Michael Souther, Trustee,

                               Respondents.

                       WITHDRAWAL OF MOTION FOR RELIEF FROM STAY


               COMES NOW, NATIONSTAR MORTGAGE AS A SERVICER FOR HSBC BANK USA,

NATIONAL ASSOCIATION, AS TRUSTEE FOR HOLDERS OF THE BCAP LLC TRUST 2006-AA2,

Movant, by and through its attorneys, Shapiro, Swertfeger & Hasty, LLP, and withdraws, without prejudice, its

Motion for Relief from Stay filed herein on December 4, 2013. (Doc. No. 623).


                                                       Shapiro, Swertfeger & Hasty, LLP

                                                       /s/Aimee Pulley__
                                                       Aimee Pulley
                                                       Georgia Bar No. 550159
                                                       apulley@logs.com
2872 Woodcock Boulevard
Suite 100
Atlanta, GA 30341
(770) 220-2535




                                                                                                            245
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 190 of 198
Case:07-20244-MJK Doc#:625 Filed:12/05/13 Entered:12/05/13 15:30:27 Page:2 of 3

                             UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

 In Re:                                             Chapter 7

 Marvin B Smith III and Sharon H Smith,             Case No. 07-20244-JSD

                                Debtors.


 Nationstar Mortgage as a servicer for HSBC
 BANK USA, NATIONAL ASSOCIATION, AS
 TRUSTEE FOR HOLDERS OF THE BCAP                    Contested Matter
 LLC TRUST 2006-AA2, its successors or
 assigns,

                                Movant,

 V.

 Marvin B Smith III and Sharon H Smith,
 Debtors, and R. Michael Souther, Trustee,

                                Respondents.

                                   CERTIFICATE OF SERVICE

        This is to certify that on the        day of December, 2013, I served a copy of the
 foregoing Withdrawal of Motion for Relief from Stay filed in this bankruptcy proceeding, on the
 Respondents by first-class mail addressed as follows:

                Marvin B Smith III
                Post Office Box 31306
                Sea Island, GA 31561

                Sharon H Smith
                Post Office Box 31306
                Sea Island, GA 31561

                R. Michael Souther
                P. O. Box 978
                Brunswick, GA 31521




                                                                                                   246
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 191 of 198
Case:07-20244-MJK Doc#:625 Filed:12/05/13 Entered:12/05/13 15:30:27 Page:3 of 3
              United States Trustee
              PO Box 10230
              Savannah, GA 31412

                                          Shapiro, Swertfeger & Hasty, LLP

                                          /s/ Aimee Pulley
                                          Aimee Pulley
                                          Georgia Bar No. 550159
                                          apulley@logs.com
 2872 Woodcock Blvd.
 Suite 100
 Atlanta, GA 30341-3941
 (770) 220-2535




                                                                                  247
                    Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 192FILED of 198
                                                                        Lucinda
                                                                          SamuelB.L.
              Case:07-20244-MJK Doc#:648 Filed:10/06/14 Entered:10/06/14 12:52:00 Rauback,
                                                                                     Kay,   Clerk
                                                                                          Clerk
                                                                                       Page:1   of 7
                                                                                                    United States Bankruptcy Court
                                                                                                          Brunswick, Georgia
                                                                                                                    . pm, Oct 06, 2014
                                                                                                    By jbergen at 12:49
                                            IN THE   UNITED             STATES       BANKRUPTCY        COURT


                                                                         FOR    THE


                                                   SOUTHERN            DISTRICT       OF    GEORGIA
                                                                 Brunswick      Division


                  IN   RE:                                                                  CHAPTER 7           CASE
                  MARVIN     B.   SMITH      III                                            NUMBER 07-20244
                  SHARON     H.   SMITH


                          Debtors



                                        ORDER DENYING LEAVE TO                         FILE    COMPLAINT


                                  "When       I    see       a    bird       that     walks    like        a    duck       and     swims


                  like a duck and quacks like a duck, I call that bird a duck.''1

                                  By    my        order          entered        September           17,        2012        ("Sanctions

                  Order"),        pro se      Debtors Marvin B.                      Smith    III and Sharon H.                    Smith

                  are subject to the following filing injunction:

                                       The Smiths are barred from filing any
                                  pleadings or motions in this Court wherein
                                  they  name   Countrywide  Home   Loans   Inc.,
                                  Countrywide Home Loan Servicing LP, or BAC
                                  Home  Loans  Servicing LP.   The  Smiths   are
                                  instead directed to submit any such pleading
                                  to    the       Clerk          of    Court.       The     Clerk     will       then
                                  submit  the   pleading  to  me,  and  I  will
                                  determine   whether  the pleading  asserts  a
                                  meritorious claim or simply reasserts the
                                  claim       that       I        dismiss       in    this     Order.           If     a
                                  pleading   is   appropriate,  it   will   be
                                  docketed. If a pleading is inappropriate, it
                                  will be docketed as stricken, but will not
                                  be publicly viewable.

                  Smith      v.   BAC       Home    Loans             Servicing        LP     (In    re        Smith) ,      No.     07-

                  20244,     2012      WL    4758038,             at    *9    (Bankr.       S.D.     Ga.       Sept.       17,     2012)




                  1 James Whitcomb Riley, American writer and poet, 1849-1916

  A0 72A
                                                                                                                                       248
(Rev. 8/82)
                    Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 193 of 198
              Case:07-20244-MJK Doc#:648 Filed:10/06/14 Entered:10/06/14 12:52:00 Page:2 of 7


                  (Opinion        and     Order       Dismissing             Motion       to     Reconsider             with

                  Prejudice       and    Granting       Motion         for   Sanctions),          aff' d,     Smith       v.

                 Countrywide Home Loans                Inc.,     No.     2:12-cv-00179,           2013 WL         3874772

                  (S.D. Ga.       July 25,        2013),     appeal dismissed as                 frivolous,           Smith

                 v. Countrywide Home Loans Inc.,                       No.    13-13808         (11th Cir.        Dec.    19,

                  2013),    cert,       denied,      134    S.   Ct.    2141,       reh'g denied,           134    S.    Ct.

                  2897    (2014).

                                 In     its     order       dismissing         as     frivolous        the        Smiths'

                  appeal    from the          Sanctions Order,           the    Eleventh Circuit                 Court    of

                 Appeals imposed an additional sanction enjoining the Smiths from

                 making     any       filing    against      this       same    defendant         ("Countrywide"),

                  including any predecessor or                    successor          entities,      in      any court,

                  whether state or federal,                 anywhere in the United States,                        without

                  pre-filing review:

                                 In addition to the pre-screening injunction
                                 imposed  by   the  bankruptcy  court,  which
                                 remains in place,   [the Smiths]  are hereby
                                 ENJOINED from filing any pleadings, motions,
                                 or other papers seeking any form of relief
                                 against       [Countrywide Home Loans Inc.]                      and/or
                                 any of its predecessor or successor entities
                                 in any action in any other court, state or
                                 federal,       in the United States,                 without      first
                                 obtaining leave from the district court.

                  Smith    v.    Countrywide         Home    Loans      Inc.,       No.   13-13808,         at    2     (11th

                  Cir.    Dec.    19,    2013) .     Further,          the   Eleventh      Circuit        ordered        the

                  Smiths    to    pay     $1,000      to    Countrywide         as    damages       for     pursuing           a

                  frivolous appeal.            Id.




  A0 72A
                                                                                                                           249
(Rev. 8/82)
                    Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 194 of 198
              Case:07-20244-MJK Doc#:648 Filed:10/06/14 Entered:10/06/14 12:52:00 Page:3 of 7


                                   Before me          now    is    a Complaint              the    Smiths     submitted          for

                 my pre-filing review in compliance with the Sanctions Order. This

                  is    the    second       opportunity            I   have          been    afforded         to    review       the

                 Complaint.2             After       initially         submitting             the       Complaint         for     my

                  review      on     August          13,    2014,      the       Smiths           aborted      that       process

                 twenty-six          days    later         by     filing     a       motion       in    the   United       States

                  District Court            for the         Southern District                 of Georgia           to    withdraw

                  the     reference,         seeking         thereby       to         file        the    Complaint        in     the

                  District     Court.


                                   The     District         Court      denied         as     frivolous        the    motion       to


                  withdraw         the     reference,           stating      that          the     Smiths     would       not     be

                  allowed to short-circuit the process under the Sanctions Order:

                                   If   the   Smiths    desire    to    proceed   in
                                   Bankruptcy   Court,   they  must    follow   that
                                   Court's  rules.   They are not      entitled to
                                   bypass the Bankruptcy Court based on their
                                   subjective, and inaccurate, belief that the
                                   Bankruptcy Court was taking too much time in
                                   attempting   to   review   and    address   their
                                   voluminous proposed Bankruptcy Complaint.

                  Smith v. Countrywide Home Loans Inc.,                                No.    2:14-cv-00136             (S.D.    Ga.

                  Sept.    22, 2014) .

                                   Nine days after the District Court's order denying the

                 motion       to   withdraw          the    reference,           I    received a          letter        from Mrs.

                  Smith—the         second       I   have    received        since          her    initial     submission of


                 the Complaint—"to be                      sure    that    [she        has]       done    everything           [she]



                 2 "Complaint" refers to the pleading as amended to correct the misspelling of a
                 Defendant's       name.



  A0 72A
                                                                                                                                  250
(Rev. 8/82)
                    Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 195 of 198
              Case:07-20244-MJK Doc#:648 Filed:10/06/14 Entered:10/06/14 12:52:00 Page:4 of 7


                 should do to have [the] Complaint filed as quickly as possible by

                 this    Court."


                                   The Complaint is foreclosed under the Sanctions Order.

                 Permission to file the Complaint is therefore denied.



                                                       FINDINGS     OF   FACT


                                   The    Complaint    names    eleven      Defendants,      including     the

                 three     entities        that   trigger      my   pre-filing       review:      Countrywide

                  Home Loans Inc.,           Countrywide Home Loan[s]             Servicing LP,      and BAC

                  Home Loans Servicing LP ("Protected Entities" or "Countrywide").

                 Ten     of    the       Complaint's    thirteen         counts     are    alleged    against

                  either      or   both    Countrywide      Home    Loans    Inc.    and    BAC   Home   Loans

                  Servicing LP f/k/a/ Countrywide Home Loans Servicing LP:

                         Wrongful Foreclosure

                         Fraud upon the Court

                         Fraud by Omission

                         Violation of Georgia RICO Act,                  Including Mortgage Fraud

                         Elder Abuse in Violation of O.C.G.A. Title 30, Chapter 5

                         Violation of Georgia Fair Business Protection Act

                         Breach      of   Contract


                         Breach of Good Faith and Fair Dealing

                         Unjust Enrichment

                         Negligence

                   Compl.     n     50-244. )


  A0 72A
                                                                                                             251
(Rev. 8/82)
                    Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 196 of 198
              Case:07-20244-MJK Doc#:648 Filed:10/06/14 Entered:10/06/14 12:52:00 Page:5 of 7


                                  The     Complaint          concludes          with     a     fourteen-paragraph

                  prayer for relief,            including that:

                                 H. Judgment be entered                    canceling the void
                                 Assignment of Security                    Deed filed in the
                                 Glynn County records.




                                  J. Judgment be entered                   against Defendants
                                  ordering forfeiture of                   any claim to   the
                                  subject  Security  Deed                  and   the property
                                  secured thereby.

                                  K. Judgment be entered granting a permanent
                                  injunction     barring    Defendants     from
                                  proceeding with a non-judicial foreclosure.

                   Id.    at 57-58.)




                                                       CONCLUSIONS         OF   LAW


                                  In    November        2008,      a     consent       order     was     entered      on

                  Countrywide's motion for relief from stay as                                 to its collateral:

                  the     real    property       at    311     10th      Street,       Unit     #B,    Saint    Simons

                  Island,        Georgia       ("Consent        Order").         (Consent        Order    Modifying

                 Automatic        Stay,       ECF   No.    174.)        Under    the    terms     of    the    Consent

                  Order,    the    chapter       7 trustee would market                  the property          for    180

                  days.    If    the    Trustee       could not         find a     buyer       during    that    time,

                  the    automatic      stay would be           lifted without               further hearing and

                  Countrywide could proceed with its remedies under state law.

                                 The    Sanctions         Order        chronicles       the    Smiths'    unfounded


                  and    unrelenting          attacks     on    the     Consent        Order    over    the    ensuing

                  three    years.       See    Smith      v.   BAC      Home    Loans     Servicing      LP     (In    re


  A0 72A
                                                                                                                       252
(Rev. 8/82)
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 197 of 198
Case:07-20244-MJK Doc#:648 Filed:10/06/14 Entered:10/06/14 12:52:00 Page:6 of 7


  Smith) , No. 07-20244, 2012 WL 4758038, at *l-*4. To stem the
  tide of abusive filings,           the Sanctions Order bars the Smiths

  "from      challenging    the     Consent    Order        and   any     actions   of
  Countrywide or BAC related to the Consent Order or to the

  collateral." Io\_ at *9.

               This very challenge          is exactly what the Smiths              now

  seek to mount,      as shown in the Complaint's prayer for relief.

  The "Security Deed" in paragraphs H and J refers to the deed
   securing the Smiths' debt on the collateral.                   (See Compl. SI 14
   ("The subject property is the Smiths' current home at 311 10th
   Street,    Unit #B,     Saint    Simons    Island,       Georgia     31522.).)   The

   permanent      injunction       sought     in     paragraph        K    would    bar

   "Defendants"—including          the   Protected    Entities—from foreclosing

   against this same property.

                The Complaint boils down to one more attempt by the

   Smiths to undo the effects of the Consent Order.                       Folding this

   foreclosed cause of action into a complaint embellished with new

   allegations and new causes of action against new defendants does
   not save this Complaint.

               Nor   should    it be      saved.     Mrs.    Smith    would   have me

   believe that the Smiths' motive in seeking to bring this lawsuit
  is purely altruistic: "The complaint has been submitted to the
  Bankruptcy Court because the estate would be affected by the



                                                                                          253
      Case 2:19-cv-00073-LGW Document 7-4 Filed 08/01/19 Page 198 of 198
Case:07-20244-MJK Doc#:648 Filed:10/06/14 Entered:10/06/14 12:52:00 Page:7 of 7

     outcome, with any benefit to the Smiths inuring to the estate."
     (Letter from Sharon Smith (Aug. 25, 2014).)
                  This statement is entirely disingenuous. The Smiths
     hope that by continuing to file baseless and vexatious lawsuits
     against the Protected Entities, foreclosure against their home
     will   be    inde
                         finitely delayed. The Smiths have been admirably
     served by
                   this strategy; I find no indication in the record that
     they have made a mortgage paymen"t on the property—once said to

     be worth $2 million—since March 2007. (See Countrywide Mot. for

     Relief, ECF No. 154 SI SI 4-5 (stating that the Smiths had not made

      a direct payment in approximately eighteen months).)

                   Now,      after    a     two-year      hiatus     in    proceedings,
 /    f     i
     roreclosure is once again imminent.               (Compl. ff 113,     117; Letter

     from Sharon Smith         (Sept.     30,   2014).)   Hence,   the submission of
     the Complaint.

                   IT IS THEREFORE ORDERED that permission to file the
     Complaint is DENIED;       and

                   FURTHER     ORDERED     that    the    Clerk    shall    docket   as
     stricken and not publicly viewable the Complaint as originally
     submitted; the Complaint as amended;>^ the two letter:
     received from Mrs. Smith.                               \wC


                                                   JOHN S.   DALIS
                                                   United States Bankruptcy Judge
     Dated at/Br_unswick, Georgia,
     this       (? - day of October, 2014.


                                                                                          254
